Exhibit 10.59

 

 

CONFIDENTIAL TREATMENT REQUESTED.

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED

AND HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

 

ANTARES PHARMA, INC.

 

 

AND

 

 

ELI LILLY AND COMPANY

 

 

 

 

DEVELOPMENT AND LICENSE AGREEMENT

 

 

September 12, 2003



--------------------------------------------------------------------------------

DEVELOPMENT AND LICENSE AGREEMENT

 

This Development and License Agreement (“Agreement”) is made and entered into as
of the 12th day of September, 2003 (the “Effective Date”) by and between Antares
Pharma, Inc., a Minnesota corporation, having its principal place of business at
707 Eagleview Blvd., Suite 414, Exton, Pennsylvania 19341 (“Antares”) and Eli
Lilly and Company, an Indiana corporation, having its principal place of
business at Lilly Corporate Center, Indianapolis, Indiana 46285 (“Lilly”).
Antares and Lilly are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”, and references to “Antares” and “Lilly” shall
include their respective Affiliates.

 

Recitals

 

WHEREAS, Lilly is engaged in discovering, developing and marketing
pharmaceutical products.

 

WHEREAS, Antares is engaged in the research and development of certain drug
delivery devices, including needleless injector systems.

 

WHEREAS, Lilly desires to obtain, and Antares desires to grant to Lilly, an
exclusive, worldwide license to Antares’ needleless injector systems for use in
certain fields upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained in this Agreement, the Parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

As used herein, the following terms shall have the following meanings assigned
to them in this Article and shall include the plural as well as the singular:



--------------------------------------------------------------------------------

1.1 “Adverse Event” means any untoward happening in a patient or subject during
or after administration of Compound via Device, without regard to a causal
relationship between Compound, Device and the event.

 

1.2 “Adverse Event Report” means any oral, written or electronically transmitted
report of any Adverse Event.

 

1.3 “Affiliate” means any Person that directly (or indirectly through one or
more intermediaries) controls, is controlled by, or is under common control with
a Party. For purposes of this definition only, the terms “controls,”
“controlled,” and “control” means (i) the direct or indirect ability or power to
direct or cause the direction of the management and policies of an entity or
otherwise direct the affairs of such entity, whether through ownership of
equity, voting securities, beneficial interest, by contract, or otherwise, or
(ii) the ownership, directly or indirectly, of at least 50% of the voting
securities (or other comparable ownership interest for an entity other than a
corporation) of a Party.

 

1.4 “Antares Device Development” means the conduct of all activities by Antares
or on its behalf consistent with the Device Development Plan that are reasonably
required to complete development of the Device, including: (i) regulatory
affairs, pre-clinical studies and clinical trials in accordance with the cGLPs,
cGCPs and cQSRs or other designated quality standards and Applicable Laws; and
(ii) all activities relating to developing the ability to manufacture Devices,
including, without limitation, tooling development and delivery technologies
related to Devices and components thereof, industrial and mechanical design, and
manufacturing and quality assurance technical support until such time as
manufacturing of Devices intended for commercial sale of Product commences and,
thereafter, to the extent required under Applicable Law for continued commercial
sale of Product, in the event that the Parties agree that Antares will
manufacture the Product.

 

1.5 “Antares Device Development Costs” means those costs and expenses incurred
by Antares, or for its account, with respect to Antares Device Development that
are consistent with the Device Development Plan. Device Development costs
include, but may not be limited to, those costs incurred for Device specific
FTEs, Device specific Third Person costs, depreciation of Device specific
capital investments, and depreciation of an allocation of general Device
Development equipment directly associated with Device Development. Product
specific Third Person costs include, but are not limited to, direct costs to
Antares solely related to the development of Devices



--------------------------------------------------------------------------------

for manufacturing materials, clinical and field trial materials (including, if
applicable, those FTE and supply costs for manufacturing the Devices)
professional services, contract research, license fees, clinical studies,
consultantships, contract labor and purchased Compounds.

 

1.6 “Antares’ Fully Burdened Manufacturing Costs” means those costs actually
incurred by Antares for the acquisition of materials and their conversion into
salable Devices. Such costs include: (i) the landed cost of purchased materials,
including, without limitation, invoice price, outside processing costs, freight,
duties, and brokers fees (volume or trade discounts will be reflected in the
calculation); (ii) conversion costs (including, without limitation, direct labor
and direct overhead) directly associated with the manufacturing of a Device;
(iii) an appropriate allocation of service and administrative departments
performing functions which support manufacturing operations directly associated
with the manufacturing of Devices; (iv) depreciation of Device specific capital
investments made by Lilly or Antares through an appropriate method consistent
with U.S. Generally Accepted Accounting Principles (“U.S. GAAP”) and Lilly’s
internal depreciation methodology used for other products; (v) depreciation of
an allocation of general manufacturing equipment and facilities directly
associated with manufacturing of Devices; and (vi) to the extent attributable to
the manufacture of Devices, any other costs considered inventory costs or costs
of products sold, less any depreciation paid by Lilly, under U.S. GAAP. Antares’
Fully Burdened Manufacturing Cost shall specifically exclude: (i) capacity costs
not allocable to Devices; (ii) any royalties and/or indemnification that Antares
is obligated to pay for under this Agreement; (iii) any item that Antares is
financially responsible for under this Agreement; or (iv) any item that Antares
has already been compensated for by Lilly under this Agreement or otherwise.
Antares’ Fully Burdened Manufacturing Cost shall be calculated in a manner
consistent with U.S. GAAP consistently applied. Furthermore, the methodology to
be used in making the allocations referred to above shall be disclosed by
Antares to Lilly and shall be consistent with Antares’ methodology for other
products and shall be consistent from year-to-year. An estimate of the items
described above for the *** are attached as Exhibit A hereto.

 

1.7 “Antares Indemnities” shall have the meaning set forth in Section 16.2
hereof.

 

1.8 “Antares Know-How” means all Information that is owned or Controlled by
Antares at any time during the term of this Agreement, and

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

that is useful or necessary for the development, manufacture, use or
commercialization of the Device and/or Product. Antares Know-How does not
include Antares Patent Rights.

 

1.9 “Antares Patent Rights” means all Patent Rights in the Territory that are
owned or Controlled by Antares at any time during the term of this Agreement
that Cover the Device and/or Product, or that otherwise Cover a method,
apparatus, composition or process necessary or useful for Lilly to proceed with
the undertakings envisioned by this Agreement, including without limitation the
Patent Rights associated with the patents and patent applications identified in
Exhibit B. Antares Patent Rights do not include Antares Know-How.

 

1.10 “Antares Rights” means Antares Patent Rights and Antares Know-How.

 

1.11 “Applicable Laws” means all applicable statues, ordinances, regulations,
rules and orders of any kind whatsoever of any Governmental Authority,
including, without limitation, the Anti-kickback Statute (42 U.S.C. § 1320a-7b,
et. seq.), Prescription Drug Marketing Act, Generic Drug Enforcement Act of 1992
(21 U.S.C. § 3359, et. seq.), the Federal Food Drug and Cosmetics Act, Resource
Conservation and Recovery Act, Clean Water Act, Clean Air Act, the Drug
Enforcement Act, Occupational Safety and Health Act, cGMP, cGCP, cGLP, cQSR and
any comparable laws of any foreign jurisdiction, all as amended from time to
time.

 

1.12 “cGCP” means the then current Good Clinical Practice Standards promulgated
or endorsed by the FDA (or in the case of foreign jurisdictions, comparable
regulatory standards), including those regulations or guidelines expressed or
implied in the regulatory filings made with respect to the Product with the FDA
or foreign regulatory agents.

 

1.13 “cGLP” means the then current Good Laboratory Practices promulgated or
endorsed by the FDA (or in the case of foreign jurisdictions, comparable
regulatory standards), including those procedures expressed or implied in the
regulatory filings made with respect to the Product with the FDA or foreign
regulatory agents.

 

1.14 “cGMP” means current Good Manufacturing Practices as defined in the U.S.
regulations 21 CFR § 210 et. seq., and the EEC Guide to Good Manufacturing
Practices for Medicinal Products (Vol. IV Rules



--------------------------------------------------------------------------------

Governing Medicinal Products in the European Community 1992), and foreign
equivalents.

 

1.15 “cQSRs” means current Quality System Regulations as defined in the U.S.
Code of Federal Regulations, 21 CFR Part 820 and, in the case of foreign
jurisdictions, comparable regulatory standards.

 

1.16 “Calendar Quarter” means a three-month period ending on March 31, June 30,
September 30, or December 31.

 

1.17 “Calendar Year” means the twelve-month period ending on December 31.

 

1.18 “Compound” means any of the following: *** compounds, *** compounds, ***
compounds, and *** compounds (any of the foregoing, “Specific Compounds”),
and/or any combination of two or more of the Specific Compounds (e.g., ***),
and/or any combination of one or more of the Specific Compounds along with any
one or more other therapeutics.

 

1.19 “Compulsory License” means a compulsory license under (i) any Antares
Patents or Antares Know-How, or (ii) any patent rights that cover a formulation
of a Compound specifically formulated and packaged, or packaged for delivery by
a Device, obtained by a Third Person through the order, decree, or grant of a
competent Governmental Authority, authorizing such Third Person to manufacture,
use, sell, offer for sale or import products in a particular territory.

 

1.20 “Confidential Information” shall have the meaning set forth in Section 17.1
of this Agreement.

 

1.21 “Controlled” means the ability to grant a license or sublicense as provided
for herein without violating the terms of any agreement or other arrangement
with any Third Person.

 

1.22 “Cover” (including variations thereof such as “Covering”, “Covered”, and
“Coverage”) means that the development, manufacture, use, import, export, offer
for sale or sale of the item(s) referred to would infringe a Valid Claim.

 

1.23 “Damages” shall have the meaning set forth in Section 16.2 hereof.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

1.24 “Debenture Letter” shall have the meaning set forth in Section 8.10 hereof.

 

1.25 “Device” means any device (and any component thereof) in the Field for the
delivery of drugs through injection by means of needle free technology that in
whole or in part is invented, designed, developed, acquired and/or manufactured
by or for Antares in or outside the Field and at any time during the term of
this Agreement, and further shall include, without limitation, the MJ7 and the
***.

 

1.26 “Device Development Plan” shall have the meaning set forth in Section 2.2
of this Agreement.

 

1.27 “DHF” means the Design History File that Antares will establish and
maintain for Devices in and outside the Field that will contain or reference all
records and submissions necessary to demonstrate that the design was developed
in accordance with the approved Device Development Plan.

 

1.28 “Diabetes Product” means any Product indicated for the diagnosis,
prevention or treatment of diabetes.

 

1.29 “Discontinuance Election” shall have the meaning set forth in Section 12.4
hereof.

 

1.30 “DMF” means a Device Master File, or other similar terminology, such as the
term is defined in 21 C.F.R. 814.3(d) and is consistent with FDA Pre-Market
Approval Manual (HHS Publication FDA 97-4212, January 1998), or comparable
filings accepted by any Regulatory Authority in a country or jurisdiction
outside the U.S. The DMF shall include, without limitation, the specifications
for quality testing, design verification, process validation and release of
Devices, in addition to any other information necessary for development,
manufacture and release of Devices.

 

1.31 “Effective Date” shall have the meaning set forth in the first paragraph of
this Agreement.

 

1.32 “EMEA” means the European Medicine Evaluation Agency for the European Union
(“E.U.”), or any successor agency, having responsibility for Regulatory
Approval, or for making recommendations to the European

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Commission for Regulatory Approval, of a pharmaceutical or biological
therapeutic product or device.

 

1.33 “E.U. Regulatory Approval” means the first date on which Lilly shall have
received Regulatory Approval for the first Major European Country in the
European Union.

 

1.34 “E.U. Regulatory Submission” means the first submission and acceptance for
filing by the Regulatory Authority of all Regulatory Materials necessary for the
manufacture, marketing and sale of Product in a Major European Country through
the E.U. central filing process or through the national approval process of any
of the Major European Countries.

 

1.35 *** means ***, including analogs, derivatives, fragments, mimetics, and
other peptides that act through the same receptor that *** exerts its effects.

 

1.36 “FDA” means the U.S. Food and Drug Administration, or any successor federal
agency, having responsibility over Regulatory Approval.

 

1.37 “FD&C Act” means the U.S. Food, Drug and Cosmetic Act (21 U.S.C. §301 et.
seq.), as amended from time to time, together with any rules and regulations
promulgated thereunder. FD&C Act shall also be deemed to include the Applicable
Laws pertaining to the Product in any particular country or region in the
Territory.

 

1.38 “Failure Credit” shall have the meaning set forth in Section 8.3 hereof.

 

1.39 “Field” means (i) all uses, including the delivery to humans or animals, of
the Compounds, including, without limitation, uses other than diagnosing,
treating or preventing diabetes or obesity, and (ii) all uses, including the
delivery to humans or animals, of any pharmaceutical compound indicated for the
diagnosis, treatment or prevention of diabetes or obesity, including without
limitation, uses other than diagnosing, treating or preventing diabetes or
obesity.

 

1.40 “FTE” means a full-time equivalent scientific or technical person year, or
a total of 47 weeks or 1,880 hours per year of scientific and/or technical work,
on or directly related to the performance of activities under the Device
Development Plan, carried out by Antares employees as agreed to

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

by the Joint Coordination Team, exclusive of non-research and development
administrative work associated therewith. Antares FTE costs shall initially, and
in the first full Calendar Year of this Agreement be paid at a rate of ***
dollars ($***) per FTE. Future year FTE rates will be indexed according to the
US Consumer Price Index (US Bureau of Labor Statistics for all urban consumers
series ID CUUR0000 SA00) and adjusted on January 1 of each subsequent year.

 

1.41 *** means ***, including analogs, derivatives, fragments, mimetics and
other peptides that act through the same receptor where *** exert their effects.

 

1.42 “Governmental Authority” means any court tribunal, arbitrator, agency,
commission, official or other instrumentality of any federal, state, or other
political subdivision, or supranational body, domestic or foreign.

 

1.43 “IND” means an Investigational New Drug application (together with all
additions, deletions, and supplements thereto) filed with the FDA or any
equivalents of such items in countries within the Territory outside the U.S.

 

1.44 “Information” means any and all information, data, items, material and
knowledge in the Field including, without limitation, any and all suggestions,
descriptions, ideas, inventions (whether or not patentable), know-how, trade
secrets, techniques, strategies, methods, syntheses, processes, practices,
skills, experience, documents, apparatus, devices, chemical formulations,
compounds, composition of matter, chemical samples, assays, screens, databases,
database structures and data analysis methods in the Field.

 

1.45 “Infringed Antares Rights” shall have the meaning set forth in Section 15.1
hereof.

 

1.46 *** means ***, including analogs, derivatives, fragments, mimetics,
conjugates, and other peptides that act through the same receptor that ***
exerts its effects, including any mixtures thereof.

 

1.47 “Intellectual Property Rights” shall have the meaning set forth in Section
13.1, hereof.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

1.48 “Japan Regulatory Approval” means the first date on which Lilly shall have
received Regulatory Approval in Japan.

 

1.49 “Japan Regulatory Submission” means the first submission and acceptance for
filing by the Regulatory Authority of all Regulatory Materials necessary for the
manufacture, marketing and sale of Product in Japan.

 

1.50 “Joint Coordination Team” shall have the meaning set forth in Section 3.1
hereof.

 

1.51 “Joint Invention” shall have the meaning set forth in Section 12.1 hereof.

 

1.53 “Lilly Indemnities” shall have the meaning set forth in Section 16.3,
hereof.

 

1.54 *** means a peptidyl compound that has affinity for and stimulates
physiological activity at the ***.

 

1.55 “MJ7” means the specific Device described in Exhibit C, and any
improvements or modifications thereof.

 

1.56 *** means the specific Device described in Exhibit D, and any improvements
or modifications thereof.

 

1.57 “Major European Country” shall mean Germany or the United Kingdom.

 

1.58 “Major Market” means any of the following jurisdictions, the U.S., Japan,
and the Major European Countries.

 

1.59 “Manufacturing Agreement” shall have the meaning set forth in Section 10.1
of this Agreement.

 

1.60 “Manufacturing Responsibilities Document” or “MRD” means a document that
may contain certain specifications, procedures, logistics and personal contacts
relating to the manufacture for sale and supply of the Product by Antares to
Lilly that will be compiled and agreed upon between the Parties. The MRD
contains Product information such as information related to Product quality and
regulatory compliance. The MRD also describes how Antares and Lilly will work
together in coordinating the

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

forecasting, manufacturing, packaging, ordering, storing and transport of the
Device. A nonexhaustive table of contents of a sample MRD is attached hereto as
Exhibit E.

 

1.61 “Material Breach” shall have the meaning set forth in Section 19.3 of this
Agreement.

 

1.62 “MHLW” means the Japanese Ministry of Health, Labor and Welfare (Ko
Seisho), or any successor agency having the administrative authority to regulate
the approval for marketing of new human pharmaceutical or biological therapeutic
products or devices in Japan.

 

1.63 “Net Sales” shall mean, with respect to a Product, the gross amount
invoiced by Lilly (including a Lilly Affiliate) or any sublicensee thereof to
Third Persons, excluding any sublicensee thereof, for the Product in the
Territory, less:

 

  (a)   The aggregate Device cost to Lilly as set forth in Section 10.2(e)
hereof (to ease the administration of this deduction, a constant cost amount for
each Device sold will be used for all Net Sales calculations within each
Calendar Year. The per unit deduction for any Calendar Year will be equal to
Lilly’s average cost of the Device (the amount paid by Lilly to Antares or any
other supplier, less Lilly’s share of any cost savings achieved by Antares as
set forth in Section 10.2 of this Agreement), during the month of December of
the preceding Calendar Year, unless Lilly did not purchase any Devices during
the month of December, in which event the average cost of the Device for the
last Calendar Quarter will be used).

 

  (b)   Trade, quantity and cash discounts allowed;

 

  (c)   Commissions, discounts, refunds, rebates, chargebacks, retroactive price
adjustments, and any other allowances which effectively reduce the net selling
price;

 

  (d)   Actual Product returns and allowances;

 

  (e)   Any tax imposed on the production, sale, delivery or use of the Product,
including, without limitation, sales, use, excise or value added taxes, with the
exception of income taxes;

 

  (f)   Allowance for distribution expenses equal to 2% of gross sales; and

 

  (g)   Any other similar and customary deductions which are properly recorded
as a reduction of Net Sales under U.S. GAAP consistently applied.



--------------------------------------------------------------------------------

Such amounts shall be determined from the books and records of Lilly or its
sublicensee, maintained in accordance with U.S. GAAP or, in the case of
sublicensees, such similar accounting principles, consistently applied. Lilly
further agrees that in determining such amounts, it will use Lilly’s then
current standard procedures and methodology, including Lilly’s then current
standard exchange rate methodology for the translation of foreign currency sales
into U.S. dollars or, in the case of sublicensees, such similar methodology,
consistently applied.

 

It is the intent of the Parties that Net Sales shall include only sales of
pharmaceuticals specifically formulated and packaged, or packaged by Lilly for
delivery by a Device. For example, it is presently contemplated that the Parties
will develop a version of the *** for use with existing ***. Those *** are
currently sold for use with ***. It is anticipated that these***, when sold for
use in the ***, will be *** together with an *** or with special *** designed to
*** the *** for use with the ***. Sales of *** with the *** or *** shall be
included in Net Sales. Sales of *** not *** with the *** or not *** with *** are
not specifically *** for use with the *** and shall not be included in Net
Sales.

 

In the event that the Product is sold as Part of a Combination Product (where
“Combination Product” means any pharmaceutical product which comprises the
Product and other active compound(s) and/or ingredients not included in the
Field), the Net Sales of the Product, for the purposes of determining royalty
payments, shall be determined by multiplying the Net Sales of the Combination
Product (as defined in the standard Net Sales definition) by the fraction, A /
(A+B) where A is the weighted average sale price of the Product when sold
separately in finished form, and B is the weighted average sale price of the
other product(s) sold separately in finished form.

 

In the event that the weighted average sale price of the Product can be
determined but the weighted average sale price of the other product(s) cannot be
determined, Net Sales for purposes of determining royalty payments shall be
calculated by multiplying the Net Sales of the Combined Product by the fraction
A / C where A is the weighted average sale price of the Product when sold
separately in finished form and C is the weighted average sale price of the
Combination Product.

 

In the event that the weighted average sale price of the other product(s) can be
determined but the weighted average sale price of the

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Product cannot be determined, Net Sales for purposes of determining royalty
payments shall be calculated by multiplying the Net Sales of the Combined
Product by the following formula: one (1) minus (B / C) where B is the weighted
average sale price of the other product(s) when sold separately in finished form
and C is the weighted average selling price of the Combination Product.

 

In the event that the weighted average sale price of both the Product and the
other product(s) in the Combination Product cannot be determined, the Net Sales
of the Product shall be deemed to be equal to fifty percent (50%) of the Net
Sales of the Combination Product.

 

The weighted average sale price for a Product, other product(s), or Combination
Product shall be calculated once each Calendar Year and such price shall be used
during all applicable royalty reporting periods for the entire following
Calendar Year. When determining the weighted average sale price of a Product,
other product(s), or Combination Product, the weighted average sale price shall
be calculated by dividing the sales dollars (translated into U.S. dollars) by
the units of active ingredient sold during the twelve (12) months (or the number
of months sold in a partial Calendar Year) of the preceding Calendar Year for
the respective Product, other product(s), or Combination Product. In the initial
Calendar Year, a forecasted weighted average sale price will be used for the
Product, other product(s), or Combination Product. Any over or under payment due
to a difference between forecasted and actual weighted average sale prices will
be paid or credited in the first royalty payment of the following Calendar Year.

 

1.64 “NDA” means (a) the single application or set of applications (together
with all additions, deletions, and supplements thereto) for Products and/or
pre-market approval to make and sell commercially both a formulation of Compound
and a compatible commercial Device to be marketed as Product, filed by Lilly
with the appropriate Regulatory Authority within the Territory, and (b) any
related registrations with or notifications to the appropriate Regulatory
Authority within the Territory.

 

1.65 “Obesity Product” means any Product indicated for the diagnosis, treatment
or prevention of obesity.

 

1.66 “Patent Right(s)” means (a) patents and patent applications (including
provisional applications and applications for certificates of invention); (b)
any patents issuing from such patent applications (including certificates of
invention); (c) all patents and patent applications claiming the



--------------------------------------------------------------------------------

priority date(s) of any of the foregoing; (d) any reissues, substitutions,
confirmations, registrations, validations, re-examinations, additions,
continuations, continued prosecution applications, continuations-in-part, or
divisions of or to any of the foregoing and any patents issuing thereon; and (e)
term extensions, supplementary protection certificates and other governmental
action which provide exclusive rights to a product beyond the original patent
expiration date.

 

1.67 “Permitted Person” shall have the meaning set forth in Section 17.2 hereof.

 

1.68 “Person” means a natural person, a corporation, a partnership, a trust, a
joint venture, a limited liability company, any Governmental Authority or any
other entity or organization.

 

1.69 “Pricing Approval” means such approval, agreement, determination or
governmental decision establishing prices for Product that can be charged to
consumers and/or will be reimbursed by Governmental Authorities in countries in
the Territory where Governmental Authorities or Regulatory Authorities of such
country approve or determine pricing for pharmaceutical products for
reimbursement or otherwise.

 

1.70 “Product” means any and all Devices and/or components thereof and/or any
and all formulations of a pharmaceutical compound in the Field that are
specifically formulated and packaged, or packaged for delivery by a Device
pursuant to this Agreement.

 

1.71 “Product Development Program” means the program of development activities
set forth in or otherwise contemplated by the Device Development Plan (as
amended from time to time) as more fully described in Article 2 of this
Agreement.

 

1.72 “Product Launch” means the first commercial sale of Product by Lilly or its
sublicensees in the country at issue following Regulatory Approval for Product
in such country.

 

1.73 “Program Intellectual Property” shall have the meaning set forth in Section
12.1 hereof.



--------------------------------------------------------------------------------

1.74 *** means ***, including analogs, derivatives, fragments (e.g., *** and
other peptides thereof that act through the same receptor that *** exerts its
effects.

 

1.75 “Quality Agreement” or “QA” means the document between the Parties which
describes certain quality expectations and responsibilities relating to the
development, manufacture, release testing and supply of the Devices and
packaging of the Product. A non-exhaustive table of contents of a sample QA is
attached hereto as Exhibit F.            1.76 “Recipient” shall have the meaning
set forth in Section 17.1 hereof.

 

1.77 “Regulatory Approval” means (a) in the U.S., approval by the FDA of any one
or more of the following, an NDA, 510K or similar application for marketing
approval, and satisfaction of any related applicable FDA registration and
notification requirements (if any),together with any other approval necessary to
make and sell Products commercially in the U.S.; and (b) in any country other
than the U.S., approval by Regulatory Authorities having jurisdiction over such
country of a single application or set of applications comparable to an NDA or
similar application for marketing approval and satisfaction of any related
applicable regulatory and notification requirements, if any, together with any
other approval necessary to make and sell Products commercially in such country,
and the grant of Pricing Approval.

 

1.78 “Regulatory Authority” means, in a particular country or jurisdiction, any
applicable government regulatory authority involved in granting Regulatory
Approval and/or, to the extent required in such country or jurisdiction, Pricing
Approval of Product in such country or jurisdiction, including, without
limitation, (a) in the U.S., the FDA, and any other applicable Governmental
Authority or Regulatory Authority in the U.S. having jurisdiction over the
Product, and any successor Governmental Authority having substantially the same
function, and (b) any foreign equivalent thereof (e.g., the EMEA and the MHLW)
and any successor Governmental Authority having substantially the same function.

 

1.79 “Regulatory Material” means regulatory correspondence, submissions,
notifications, registrations, approvals and/or other filings, to the extent such
material is generated under the terms of this Agreement and is solely related to
the Field, made to or with a Regulatory Authority that may be necessary to
develop, manufacture, market, sell or otherwise commercialize Product,
including, without limitation, clinical trial data,

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

toxicology studies, IND, NDA, 510K, clinical trial exemption, Pricing Approvals,
and any other foreign equivalents.

 

1.80 “Royalty Period” means the period commencing on Product Launch of a
particular Product in the particular country at issue until the later of either:
(i) the expiration date of the last-to-expire of a Valid Claim of any relevant
Antares Patent Rights existing in such country at issue which cover the
manufacture, use, sale, offer to sale, or import of the particular Product at
issue in such a manner that the manufacture, use, sale, offer to sale, or import
of such Product by Lilly in such country would constitute infringement of such
Antares Patent Rights but for the license granted to Lilly under Section 5.1
hereof, and such Antares Patent Rights provides effective market exclusivity, or
(ii) five (5) years from Product Launch; provided, however, in no event shall
the Royalty Period extend beyond the date of expiration or termination of this
Agreement.

 

1.81 “Safety Information Document” shall have the meaning set forth in Section
4.3 hereof.

 

1.82 “Serious Adverse Event” means any Adverse Event with the following
conditions: death, life-threatening, hospitalization, permanent disability,
congenital anomaly/birth defect or cancer.

 

1.83 “Serious Adverse Event Report” means any oral, written or electronically
transmitted report of any Serious Adverse Event.

 

1.84 “Sole Invention” shall have the meaning set forth in Section 12.1 hereof.

 

1.85 “Technical Failure” shall have the meaning set forth in Section 19.2
hereof.

 

1.86 “Territory” means the entire world.

 

1.87 “Third Person” means any Person or entity other than Lilly, Antares, or a
sublicensee of either of them.

 

1.88 “Third Person Claim” shall have the meaning set forth in Section 16.2
hereof.

 

1.89 “Third Person Rights” shall have the meaning set forth in Section 8.2
hereof.



--------------------------------------------------------------------------------

1.90 “United States” or “U.S. “ means the United States of America, including
its territories and possessions.

 

1.91 “U.S. Regulatory Approval” means the first date on which Lilly shall have
received Regulatory Approval in the U.S.

 

1.92 “U.S. Regulatory Submission” means the first submission and acceptance for
filing by a Regulatory Authority of all Regulatory Materials necessary for the
manufacture, market and sale of Product in the U.S.

 

1.93 “Valid Claim” means any claim in any issued, unexpired patent which has not
been held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction following exhaustion of all
possible appeal processes, and which has not been admitted to be invalid or
unenforceable through reissue, reexamination or disclaimer. If in any country
there should be two or more such decisions conflicting with respect to the
validity of the same claim, the decision of the higher or highest tribunal shall
thereafter control; however, should the tribunals be of equal rank, then the
decision or decisions upholding the claim shall prevail when the number of
decisions of such authority are equal in number, and the majority of decisions
shall prevail when the conflicting decisions are unequal in number.

 

ARTICLE 2

PRODUCT DEVELOPMENT PROGRAM

 

2.1 Purpose and Scope of Development. In accordance with, and subject to, the
terms described herein, the Parties agree to collaborate in the research and
development of Devices for the ultimate purpose of commercializing Products
(“Product Development Program”).



--------------------------------------------------------------------------------

2.2 Preparation of Device Development Plan. The Parties shall develop and
prepare a Device Development Plan which shall include Antares’ budgeted costs
and project timelines for work to be performed by the Parties. The Parties may
from time to time amend the Device Development Plan or create additional Device
Development Plans to provide for the development of additional Products. The
scope of the initial Device Development Plan shall include development of the
*** for use with Lilly ***, and the redesign of the needle free syringe as more
fully described in Section 2.3 below.

 

2.3 Responsibilities of the Parties.

 

(a) General. Each Party shall have responsibility for development activities as
set forth in the Device Development Plan.

 

(b) Lilly’s Responsibilities. Lilly shall be responsible for overseeing
implementation of the Device Development Plan, addressing fully the appropriate
strategy for development and Regulatory Approval of Products, developing the
responsibilities of the Parties and the procedures for handling any and all
regulatory issues related to Products and Product complaints, determining the
Products for which Devices will be developed, and for development of Devices,
including clinical development through to the achievement of Regulatory Approval
for Product in accordance with the Device Development Plan and for addressing
all issues that develop during the course of the Product Development Program,
provided that Lilly may request that Antares undertake regulatory aspects of
Device development as set forth in this Agreement. With respect to the ***,
Lilly will manage, fund, and resource all activities within Lilly and with Third
Persons including, but not limited to, working with a Third Person design firm
to optimize device ergonomics, functionality, and robustness of the Device, and
consult with such Third Person design firm regarding clinical trials, regulatory
submissions, and marketing activities. Further, Lilly shall have responsibility
for obtaining and maintaining (including, without limitation, satisfying
regulatory reporting obligations) all necessary Regulatory Approvals required to
conduct the activities contemplated by this Agreement and to commercialize
Product. Lilly, or its sublicensees, shall hold legal title to any and all
Regulatory Approvals related to the use of Devices in the Field, as well as any
equivalents of such items in countries within the Territory. Lilly shall assume
full responsibility for the clinical protocols to be developed pursuant to and
in support of such applications.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(c) Antares’ Responsibilities. Antares shall be responsible for arranging and
leading a meeting with *** to discuss the development and *** of an initial
Product, and preparation of a *** development plan for use in such meeting as
specifically provided in Section 8.1 hereof. At Lilly’s request, Antares shall
be responsible for (i) redesign of the *** for the ***, such that the life of a
*** shall meet or exceed the total days of therapy for a ***, assumed to be ***,
(ii) activities associated with manufacturing, manufacturing development, and
tooling development, (iii) regulatory matters relating to the Device, including
prosecution of appropriate regulatory applications, (iv) cooperating with Lilly
in the investigation and handling of Product complaints, and (v) assisting Lilly
with the redesign and optimization of the *** for *** and to improve ***.

 

2.4 Development Expenses. Except as expressly provided in this Agreement, each
Party shall be responsible for all expenses related to its activities under the
Agreement unless otherwise provided in the Device Development Plan. Lilly
intends to fund manufacturing development and tooling expenses with the
understanding that tooling paid for by Lilly will be owned by Lilly. In
addition, Lilly only intends to fund Antares’ portion of the manufacturing
development expenses to the extent such expenses were previously agreed to by
the Parties in the Device Development Plan. Antares shall provide technical
advice, consulting and other information as Lilly may reasonably request. Lilly
shall pay Antares for such manufacturing development expenses, including Antares
Device Development Costs, on a quarterly basis in arrears for the expenses
accumulated by Antares during the previous Calendar Quarter. Antares shall
submit an invoice for such expenditures to Lilly within fifteen (15) days after
the end of such Calendar Quarter, and Lilly shall pay such invoices net
forty-five (45) days after Lilly’s receipt of the invoice.

 

2.5 Antares FTEs. Lilly agrees to pay Antares for work performed by Antares
under the Device Development Plan according to the FTE rate set forth in Section
1.40 of this Agreement.

 

(a) Antares FTE Funding. Within fifteen (15) days following the end of each
Calendar Quarter, Antares shall provide Lilly with a report and invoice
detailing the actual time spent by Antares personnel (including a breakdown of
the names of each employee working on the Product Development Program and the
number of hours billed on the Product Development Program by each employee,
along with a brief description of the work performed) during such Calendar
Quarter. Such information will be

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

provided for each Device Development Plan. Lilly, or its representatives, shall
have the right to audit (with financial and scientific representatives) Antares’
records with respect to such reports, in accordance with Section 11.2 of this
Agreement. Lilly shall be entitled to any tax credits due on account of research
and development expenses, to the extent permitted by law, for such payments made
by Lilly to Antares under this Section 2.5 of this Agreement.

 

(b) Payments. Lilly shall make the payments due under this Section 2.5 on a
Calendar Quarter basis due to Antares net forty-five (45) days after Lilly’s
receipt of the invoice and report as described in Section 2.5(a) above.

 

2.6 Transfer of Antares Know-How. As soon as reasonably practicable, and to the
extent reasonably necessary or useful to facilitate Lilly’s furtherance of its
responsibilities under the Product Development Program, Antares shall furnish
all Antares Know-How to Lilly that is in Antares’ possession, including, without
limitation, and to the extent legally permissible, transferring possession and
legal ownership to all appropriate Regulatory Materials submitted by Antares to
the FDA or other Regulatory Authorities outside the U.S. related to the use of
Devices in the Field, if any, and shall cause any subcontractor used by Antares
to provide services hereunder to transfer possession and legal ownership to all
such Regulatory Materials, if any, except for legal title to Regulatory
Materials submitted by Antares to Regulatory Authorities prior to the Effective
Date, and legal title to DHFs and DMFs related to the Device, and the ***
outside the Field, owned by Antares, if any, which shall be handled in
accordance with Section 4.1 of this Agreement.

 

ARTICLE 3

GOVERNANCE AND ADMINISTRATIVE MATTERS

 

3.1 Joint Coordination Team. No later than forty-five (45) days after the
Effective Date, the Parties shall form a Joint Coordination Team for the Product
Development Program. The Joint Coordination Team shall be responsible for
overall direction and management of the Product Development Program. The
operation and authority of the Joint Coordination Team shall be as follows:

 

(a) Responsibilities. The primary objectives of the Joint Coordination Team
shall include the preparation, modification (if

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

appropriate) and implementation of one or more development plans to address
fully, consistent with the terms of this Agreement, the key elements reasonably
necessary for the research, development, manufacture and clinical testing of
Devices, and any formulation of a pharmaceutical compound specifically developed
for use with a Device, through Regulatory Approval (each a “Device Development
Plan”). The Joint Coordination Team shall from time to time review and, if
appropriate, recommend revisions to the Device Development Plan. The Joint
Coordination Team also shall monitor the progress of the Product Development
Program and periodically review the results of the Product Development Program
and make recommendations as appropriate. In addition, no later than ninety (90)
days after the Effective Date, the Joint Coordination Team shall prepare and
adopt the Safety Information Document.

 

(b) Representation. Antares shall appoint two (2) representatives and Lilly
shall appoint three (3) representatives to serve on the Joint Coordination Team.
The representatives of a Party may be changed from time to time at the
discretion of each Party upon written notification by the Party making such
change to the other.

 

(c) Meetings. The Joint Coordination Team shall meet from time to time as
determined by the Joint Coordination Team members. It is expected that the Joint
Coordination Team shall meet at least four (4) times per Calendar Year or as
otherwise agreed by the Joint Coordination Team members. Such meetings may be in
person, via videoconference or via telephone conference at such times and places
as are agreeable to the members of the Joint Coordination Team. Consultants and
non-member employees of the Parties may attend meetings of the Joint
Coordination Team as required to further the Product Development Program.
Minutes of all such meetings setting forth decisions of the Joint Coordination
Team relative to the Product Development Program will be prepared by the Party
hosting the meeting. Such minutes will become official when agreed to by all
members of the Joint Coordination Team. Each Party will bear all expenses
associated with attendance of its employees and consultants at such meetings.

 

(d) Decisions. Decisions of the Joint Coordination Team shall be made by
unanimous vote, with each Party having one vote regardless of its number of
representatives on the Joint Coordination Team. If the Joint Coordination Team
is unable to resolve any issue or dispute, then the issue shall be referred to
the President of Antares (or successor position), and the Vice President of
Product/Process Development of Lilly (or successor position)



--------------------------------------------------------------------------------

for further discussion and resolution and, thereafter, if any matter arising
under, and consistent with, the terms of this Agreement remains unresolved,
Lilly shall have the final decision-making authority with respect to such
matter.

 

3.2 Quarterly Status Report. During the Product Development Program, each Party
shall provide the Joint Coordination Team with a quarterly status report that
generally summarizes research and development efforts conducted by such Party
under the Product Development Program during such Calendar Quarter at issue.
Such report shall include, without limitation, a general summary of important
events and/or milestones achieved, personnel changes, learning points and other
matters that the Joint Coordination Team may deem appropriate.

 

3.3 Subcontracting Permitted. The Parties acknowledge and agree that portions of
the work involved in the Product Development Program may be performed on behalf
of the Party responsible for such work thereunder by Third Persons provided that
the Joint Coordination Team shall have previously approved using such Third
Person.

 

3.4 Meeting Expenses. Each Party will be responsible for its expenses associated
with the attendance of its employees and consultants at meetings related to the
activities contemplated by this Agreement.

 

ARTICLE 4

REGULATORY

 

4.1 Regulatory Filings. As of the Effective Date, and pursuant to the terms of
this Agreement, Lilly will assume responsibility for all regulatory filings
related to Products, and Lilly shall be responsible for preparing, filing and
maintaining the Regulatory Material relating to Product as set forth below.
Lilly shall own all Regulatory Material relating to the *** in the Field and any
future Devices, including but not limited to variants of ***, developed under
the terms of this Agreement.

 

(a) Preparation, Maintenance and Ownership. Lilly, or its sublicensees, shall be
responsible for the preparation of any Regulatory Materials, including
regulatory filings and/or suitable applications required in order to conduct
clinical trials and achieve Regulatory Approval (including, without limitation,
achievement of marketing approval) for the Product and

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

shall be the owner and party of record for all such Regulatory Materials,
including, to the extent permitted by Applicable Laws, all C.E. Markings for
Devices and/or Products. Lilly shall have the right to request that Antares take
responsibility for preparation of any Regulatory Materials required to conduct
clinical trials to obtain valid scientific evidence to support a determination
that there is reasonable assurance that the Device is safe and effective for its
conditions of use and is approved for marketing. Antares will have the right to
compensation for such services. Lilly, or its sublicensees, shall further be
responsible for managing all interactions regarding such Regulatory Materials
with all Regulatory Authorities in the Territory. Antares shall cooperate with
Lilly as Lilly reasonably requires in preparing such Regulatory Materials or in
managing such interactions with Regulatory Authorities. Lilly, or its
sublicensees, shall determine those countries of the Territory where marketing
is intended. Upon reasonable request to Lilly, Antares shall have a right of
access to such Regulatory Materials, as long as Antares has contributed thereto
and Lilly has a right to redact its Confidential Information.

 

(b) Access to Device Files. After the Effective Date, Lilly shall own the DMFs
and DHFs related to the *** in the Field. With respect to any DMFs and DHFs of
Antares related to the Device, including the *** outside the Field, for so long
as the licenses granted to Lilly hereunder remain in full force and effect,
Antares hereby grants to Lilly access to, and a right of reference to, such DMFs
and DHFs. For the avoidance of doubt, Lilly’s right to access such DMFs and DHFs
shall include Lilly’s right to incorporate information otherwise contained in
Antares’ DMFs and DHFs into any Lilly regulatory submission or Regulatory
Material submitted to a Regulatory Authority in the Territory pursuant to the
terms of this Agreement..

 

4.2 Quality Assurance Audit. Lilly, at its own expense, shall have the right to
conduct quality assurance audits with respect to all facilities, operations, and
laboratories where work under this Agreement is conducted by Antares, or on its
behalf by subcontractors, (including, without limitation, work conducted by
Antares related to the Device Development Plan) and to verify Antares’
conformance with applicable cGMP, cGLP, cGCP, cQSRs and other regulatory
requirements including, without limitation, verifying appropriate inventory
control and material accountability systems with respect to the Device. Such
audits shall only be conducted upon reasonable notice during business hours.
Antares shall make necessary changes as required by such audit based on an
action plan agreed to by the Parties.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

4.3 Adverse Event Reporting. During the Product Development Program and
thereafter, Lilly will report Adverse Events and Serious Adverse Events which
occur during the development of Product to Antares and the relevant Regulatory
Authorities promptly according to the applicable regulations. Antares will
cooperate and provide Lilly with all information and assistance necessary or
desirable for Lilly to carry out and comply with any regulatory requirements of
such Regulatory Authorities. In addition, Antares will report to Lilly Adverse
Events and Serious Adverse Events which occur during the development of the
Product and, after Product Launch, Antares will report to Lilly Serious Adverse
Events and spontaneously reported Adverse Events of which it becomes aware and
has the right to disclose, as such events relate to the use of Devices for other
products, within two (2) working days of Antares’ initial receipt of such
information, in order that Lilly can fulfill its obligations to the appropriate
regulatory authorities. Finally, Antares will supply specially formatted safety
information to Lilly upon request, with reasonable notice, in order that Lilly
can comply with FDA requirements for annual reports and safety updates. The
specific details concerning the type of safety information, the appropriate
format for such safety information, and the process for exchange of such
information will be developed by the Joint Coordination Committee consistent
with the requirements of the then current Lilly adverse reporting policies and
consistent with those policies of the relevant Regulatory Authority (“Safety
Information Document”).

 

4.4 Product Complaints. Antares shall refer any complaints (including medical
complaints) which it receives concerning the Product to Lilly within forty-eight
(48) hours of Antares’ receipt of such complaint; provided that all complaints
concerning suspected or actual Product tampering, contamination or mix-up (e.g.,
wrong ingredients) shall be delivered within twenty-four (24) hours of Antares’
receipt thereof. Antares shall not take any further action in connection with
any such complaints without the consent of Lilly, but shall cooperate in the
investigation of any such complaints at the request of Lilly.

 

4.5. Regulatory Inspections. Antares shall promptly advise Lilly of any notice
of regulatory inspection or other regulatory action related to this Agreement or
any Product and shall permit Lilly to be present during any inspection and to
participate in the preparation of any response thereto.



--------------------------------------------------------------------------------

ARTICLE 5

LICENSE

 

5.1 Exclusive License to Lilly. Antares hereby grants to Lilly a sole and
exclusive license in the Territory, with a license to sublicense, under Antares
Rights to develop, make, use, sell, offer for sale and import and export Devices
and Products in the Field; provided, however, such licenses shall be
non-exclusive to the extent necessary to allow the pre-*** technology related
distribution referenced in Article 13.1(d) and Section 8.7. Such licenses in
practice may be limited for at least a finite time period by the two issues
expressly acknowledged by Lilly in Section 13.1(b) of this Agreement.
Notwithstanding the foregoing exclusive license grant to Lilly, Antares shall
retain during the Product Development Program nonexclusive rights to Antares
Rights described in this Section 5.1 but only to the extent useful or necessary
to fulfill its obligations under the Product Development Program.

 

5.2 Assistance. Antares shall promptly provide Lilly with all Information
included in Antares Rights, reasonably useful or necessary for Lilly to exploit
the exclusive licenses granted in Section 5.1 of this Agreement. Moreover,
Antares shall provide Lilly with reasonable technical assistance in connection
with such disclosure of Information.

 

5.3 Right to Intellectual Property. The Parties agree that all rights and
licenses granted under or pursuant to Article 5 and Article 12 of this Agreement
are, and shall be deemed to be, for purposes of Section 365(n) of the U.S.
Bankruptcy Code, as such section may be amended, licenses to rights to
“intellectual property” as defined in the Bankruptcy Code. The Parties agree
that Lilly, as licensee of such rights, shall retain and may exercise all of its
rights and elections under the Bankruptcy Code, including, without limitation,
Section 365(n). The Parties further agree that, in the event of the commencement
of a bankruptcy proceeding by or against Antares under the Bankruptcy Code,
Lilly will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, which, if not already in Lilly’s possession, will be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon Lilly’s written request therefor, unless Antares continues to
perform all of its obligations under this Agreement or (b) if not delivered
under clause (a) above, following the rejection of this Agreement by or on
behalf of Antares upon written request therefor by Lilly.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

5.4 Maintenance of Patent Rights. During the term of this Agreement, and absent
express written prior authorization from Lilly to the contrary, Antares shall
further prosecute and/or maintain all Antares Patent Rights listed on Exhibit B.
Upon request, Antares shall in a timely fashion provide Lilly with such
information as Lilly reasonably requests in order to allow Lilly to monitor the
prosecution of such Antares Patent Rights. In addition, within thirty (30) days
of the Effective Date, Antares shall record at the U.S. Patent and Trademark
Office the exclusive licenses to Lilly with respect to the Antares Patent Rights
granted herein. A copy of such notice provision to be filed with the U.S. Patent
and Trademark Office with respect to each of the patents and applications listed
on Exhibit B is attached hereto as Exhibit L. Antares further agrees to
similarly record such notice for any future patents or applications that become
part of the Antares Patent Rights.

 

ARTICLE 6

*** OPTION

 

*** Option. From the Effective Date of this Agreement until one (1) year after
the Effective Date, Lilly shall have an exclusive option to obtain a license
under Antares Rights to develop *** for delivery through the Device outside the
Field. Terms for such a license agreement shall include, without limitation, the
use of the Device for the field of treatment or prevention of ***. The terms of
such license agreement will be subject to negotiation by the Parties, but such
terms shall not in the aggregate be more favorable to Antares than those terms
contained herein.

 

ARTICLE 7

COMMERCIAL RIGHTS

 

7.1 Marketing and Commercialization. Subject to the terms described in this
Agreement, Lilly shall have the sole right, at its own expense, to obtain
Regulatory Approval, and to market, sell, promote, distribute and otherwise
commercialize Products in the Field, including, without limitation, preparation
of promotional materials, direct-to-consumer advertising, samples, and sales
representatives, in each country in the Territory that Lilly elects to market
the Product as Lilly may deem appropriate. Lilly shall control the marketing
plans for Product in the Field, including, but not limited to, branding of
Devices and packaging materials

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

which, unless Lilly determines otherwise, shall be sold solely under Lilly
trademarks, trade dress and logos.

 

7.2 Accessories. In the event that Antares develops accessories for Devices
including, without limitation, carrying cases, the licenses granted to Lilly
pursuant to Article 5 of this Agreement shall be deemed to include such
accessories, and the Parties shall negotiate in good faith the terms of a
definitive agreement governing Lilly’s purchase of such accessories from
Antares.

 

ARTICLE 8

COMPENSATION TO ANTARES

 

8.1 Up-Front Payments. Lilly shall make an initial payment to Antares in the
amount of *** dollars ($***) within *** of the Effective Date of this Agreement.

 

In addition to the initial payment provided in the preceding sentence of this
Section 8.1, Lilly shall make a non-refundable *** dollar ($***) payment to
Antares if Lilly, in its sole discretion, decides to continue development of the
Product upon completion of a meeting between Antares, Lilly and *** to discuss a
*** for the Product which shall include, without limitation, the *** required by
*** for ***. Antares shall be primarily responsible for preparing the *** and
leading the discussion with ***. While the decision to continue development of
the Product will be at Lilly’s sole discretion, it is anticipated that a
positive decision by Lilly will be based at least in part upon acceptance in
principle by *** that the presented ***, or a reasonable variant of it, would
meet ***. In the event of a positive decision by Lilly, which decision shall be
made not later than *** following the meeting with *** referred to above, then
payment of the $*** referenced above will be made to Antares within *** of the
date on which Lilly decides to continue development of the Product.

 

8.2 Royalties.

 

(a) Royalty Rates. Subject to the provisions of this Agreement, during the
Royalty Period, Lilly (except to the extent previously paid by a sublicensee
thereof) shall pay Antares a royalty on Net Sales of Product in the Territory
sold by Lilly or its sublicensee, as applicable, in accordance with the
following:

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Annual Product Net Sales (U.S. dollars/year)

--------------------------------------------------------------------------------

   Royalty


--------------------------------------------------------------------------------

The portion that is less than $***

   ***%

The portion that is between $***- $***

   ***%

The portion that is greater than $***

   ***%

 

(b) Royalty Calculations. Royalties shall be calculated on a Product-by-Product
and a Device-by-Device basis from the Net Sales of each individual Product. For
example, royalties due on a *** Product administered via the *** shall be
calculated distinctly from royalties due on a *** Product administered via the
*** (e.g., distinct Compounds). Also, for example, royalties due on an Obesity
Product administered via the *** shall be calculated distinctly from royalties
due on the same Obesity Product administered via the next generation Device
(e.g., distinct Devices).

 

The increments of the Annual Product Net Sales tiers set forth in Section 8.2(a)
will be adjusted for the immediately preceding Calendar Year. Such tiers will be
adjusted upward on a Calendar Year basis commencing January 1, 2004 (and on
January 1 of each year thereafter during the term of this Agreement) using the
U.S. Consumer Price Index (U.S. Bureau of Labor Statistics for all urban
consumers series ID CUUR0000 SA0 (Update: April 2002. equals 179.8).

 

(c) Multiple Patents. Royalties payable under this Section 8.2 will be payable
only once with respect to a particular sale of Product regardless of there being
more than one Antares Patent Right applicable to such Product.

 

(d) Credit Against Future Royalties. In consideration of Lilly’s agreement to
fund Antares’ manufacturing development and prototype tooling costs as set forth
in the Device Development Plan, Lilly shall be entitled to a credit against
future royalties due Antares. The credit will equal the amount paid by Lilly for
such manufacturing development and prototype tooling expenses plus a *** annual
interest rate of *** percent (***%). Such credit shall be applied at the rate of
*** percent (***%) of future royalties due Antares by Lilly until the credit is
fully utilized.

 

(e) Compulsory License. If in any country a Third Person obtains a Compulsory
License, then Lilly and/or Antares, as applicable, shall promptly notify the
other Party, and the royalty payable by Lilly to Antares under the terms of this
Agreement shall be reduced to zero (0) in that country as a result of Lilly’s
loss of exclusivity.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(f) Access to Third Person Rights. If, after the Effective Date, access to a
Third Person’s intellectual property rights becomes necessary, advantageous or
reasonably useful to make, use, sell, offer for sale and/or import Product in
the Field (“Third Person Rights”), Lilly shall have the right to acquire access
to such Third Person Rights via license or otherwise. Any decision to access
such Third Person Rights will be discussed by the Joint Coordination Team. Upon
acquisition of such Third Person Rights, fifty percent (50%) of the acquisition
cost paid by Lilly (i.e., 50% of all consideration paid by Lilly in connection
with such acquisition including, without limitation, signing-fees, milestone
payments and royalties) for access to Third Person Rights, via license or
otherwise, shall be credited against future royalties owed to Antares by Lilly
under this Agreement, such credit to be applied at the rate of fifty percent
(50%) of future royalties due Antares by Lilly until the credit is fully
utilized. Any access to such Third Person Rights shall be shared by the Parties
(i.e., joint access).

 

(g) Current Royalty Obligations (as of Effective Date). Notwithstanding anything
to the contrary in this Agreement (including, without limitation, Section
8.2(e)), both Parties acknowledge and hereby agree that each is solely
responsible for any and all royalty obligations that have accrued or may accrue
in the future with respect to any agreements and/or arrangements that such Party
may have agreed to prior to the Effective Date.

 

(h) Royalty Payments. Lilly shall pay royalties owed to Antares under this
Section 8.2 as follows:

 

(1) Duration of Royalties Paid for Products. During the Royalty Period (such
period being determined for each Product on an individual Product basis and
country-by-country basis), royalty payments hereunder shall be paid by Lilly to
Antares on Net Sales of each Product for the particular country and Product at
issue.

 

For the avoidance of doubt, upon expiration of the Royalty Period, with respect
to a particular Product in a particular country, Lilly shall have no further
obligation to pay royalties under the terms of this Agreement.

 

(2) Payment Terms. Royalty payments due Antares under this Section 8.2 will be
paid by Lilly for Net Sales made by Lilly not later than ninety (90) days
following the end of each Calendar Quarter



--------------------------------------------------------------------------------

and each such royalty payment shall be accompanied by a report in writing
showing the Calendar Quarter for which such royalty payment applies on a
Product-by-Product and Device-by-Device basis, the amount of Net Sales during
such Calendar Quarter for which a royalty payment is due on a country-by-country
basis and the total royalty payment due. Notwithstanding the foregoing, with
respect to any sublicensee’s sales of Product, Lilly shall report its
sublicensee’s Net Sales to Antares (and pay any royalties on such sublicensee’s
Net Sales to Antares not previously paid by Lilly’s sublicensee) as of the next
Calendar Quarter payment from the time Lilly receives such information from its
sublicensee. Antares or its representatives shall have the right to audit
Lilly’s records with respect to such reports in accordance with Section 11.2 of
this Agreement.

 

8.3 Milestones. In addition to the royalty payments provided in Section 8.2
above, Lilly shall make the following non-refundable milestone payments to
Antares with respect to, but only with respect to, the first Diabetes Product,
and the First Obesity Product, subject to the Failure Credit defined below,
within sixty (60) days following the first occurrence of each of the following
events:

 

Milestone Events

--------------------------------------------------------------------------------

   Payment (U.S. Dollars)


--------------------------------------------------------------------------------

***

   $ ***

***

   $ ***

***

   $ ***

***

   $ ***

***

   $ ***

***

   $ ***

Total Milestone Payments

   $ ***

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

If after reaching any of the milestones listed above, the development of a
Product is terminated, the milestones that have already been paid by Lilly to
Antares will be credited against future milestones due Antares (the “Failure
Credit”) that are applicable to a subsequent Product in the Field.

 

Such milestone payments shall be made by Lilly to Antares only once for a
Diabetes Product and only once for an Obesity Product, regardless of how many
times such milestones are reached by the Parties during the term of this
Agreement. Under no circumstance shall Lilly make aggregate milestone payments
to Antares under this Agreement in excess of *** dollars ($***). For the
avoidance of doubt, Lilly shall not make more than *** dollars ($***) in
milestone payments for any Diabetes Product, or more than *** dollars ($***) for
any Obesity Product.

 

The Parties agree that milestone payments are not, and shall not be deemed to
be, royalties for purposes of Section 365(n) of the U.S. Bankruptcy Code.

 

8.4 Currency of Payment/Exchange Rates. All payments to be made under this
Agreement shall be made in U.S. Dollars.

 

8.5 Taxes. Any and all taxes levied on account of royalties or milestone
payments accruing under this Article 8 shall be paid by Antares. If laws or
regulations require withholding of taxes, such taxes will be deducted by Lilly
or its sublicensee from such remittable royalties or milestone payments and will
be paid by Lilly or its sublicensee to the proper taxing authority. Proof of
each payment shall be sent to Antares within ninety (90) days following December
31st of each reporting year.

 

8.6 Status of Antares Patent Rights. Within 60 days after each Calendar
Year-end, Antares shall provide Lilly with a report describing the status of the
Antares Patent Rights. Such report shall include, at a minimum, the patent
country, patent and application numbers, filing date, issue date, expiration
date and any other relevant information. Such report shall be mailed to:

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Eli Lilly and Company

Attention: General Patent Counsel, D.C. 1104 and

Royalty Administration, D.C. 1064

Lilly Corporate Center

Indianapolis, IN 46285

 

8.7 Compensation Relating to MJ7. Notwithstanding any provision of this
Agreement to the contrary, Antares shall not be entitled to any royalty payment
or other compensation from Lilly for any use of Lilly products in the MJ7,
unless Lilly develops a Product that is specifically formulated and packaged, or
packaged for use with the MJ7.

 

Antares currently sells or causes to be sold through distributors the MJ7 for
use with insulin provided in conventional vials. Lilly acknowledges that Antares
intends that promotion and sales of the MJ7 will continue by Antares during the
term of this Agreement until it is determined that the availability of an
alternate Device as a product of this Agreement can be provided to patients
currently dependent on the Antares MJ7, and that such a transition would not
significantly negatively impact Antares revenue flow, at which time Antares
shall discontinue promotion of the MJ7. Antares will not enter into any
agreement with any other pharmaceutical company to promote use of the MJ7 in the
Field itself, or on behalf of itself by the use of a Third Person acting on
behalf of Antares, to enter into any agreement in the Field with a
pharmaceutical company.

 

8.8 Warrants to Purchase Antares Common Stock. Concurrently with the execution
of this Agreement, Antares has issued to Lilly certain warrants to purchase
common stock of Antares by Lilly pursuant to the terms of the Warrant Agreement
of even date herewith. The Warrant Agreement is attached hereto as Exhibit G.

 

8.9 Registration of Common Stock. Concurrently with the execution of this
Agreement, the Parties have executed a Registration of Rights Agreement, of even
date herewith, governing the registration of certain common stock of Antares to
be issued to Lilly upon exercise of the warrants as provided in the Warrant
Agreement. The Registration of Rights Agreement is attached hereto as Exhibit H.



--------------------------------------------------------------------------------

8.10 Antares Corporate Financing.

 

(a) Balance Sheet. Antares has previously furnished to Lilly its unaudited
financial statements as at August 31, 2003. Such statements fairly present the
financial position of Antares as at the date thereof and the results of its
operations and statements of cash flow for the period then ended, subject to
normal year end audit adjustments and recognizing that the results of operations
for interim periods are not necessarily indicative of Antares’ operations for
any other periods.

 

(b) *** Concurrently with the execution of this Agreement, Antares has received
letters from authorized representatives of *** (as defined in each such letter)
wherein the *** have agreed to ***. The *** are attached hereto as Exhibit I.

 

(c) Effect on Agreement. Notwithstanding the Effective Date of this Agreement,
the Parties agree that this Agreement will not be effective, and Lilly shall not
pay Antares the *** dollar ($***) initial payment pursuant to the first
paragraph of Section 8.1 of this Agreement, unless *** has been completed
pursuant to such *** and evidence thereof provided to Lilly; and further, if the
foregoing events have not been completed within two (2) days of the Effective
Date of this Agreement, Lilly may, at its sole option, declare this Agreement
void.

 

8.11 No Surviving Royalties. For clarification, notwithstanding any applicable
continuation of the licenses provided in Article 5 of this Agreement, Lilly
shall have no further obligation to make royalty payments following the
expiration or termination of this Agreement.

 

ARTICLE 9

USE OUTSIDE FIELD

 

If Antares, in the exercise of its sole discretion, uses or licenses to any
Third Person any Joint Inventions outside of the Field, Antares shall pay to
Lilly ten percent (10%) of all revenue received from such use or licensing of
any item incorporating such Joint Invention. To the extent any Device or Product
distributed for sale by Lilly embodies a Sole Invention of Lilly, Lilly shall
negotiate in good faith the terms upon which Antares may obtain a non-

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

exclusive license under such Sole Invention for use outside the Field, which
license shall in no event be available prior to such distribution by Lilly. In
the event Antares markets itself or licenses to any Third Person the right to
market any Device for use outside the Field, Antares shall ensure that cosmetic
or other changes are made to the Device such that the Device is readily
distinguishable from any Device marketed by Lilly.

 

ARTICLE 10

SUPPLY OF DEVICES

 

10.1 Manufacturing of ***. Following the Effective Date of this Agreement, the
Parties shall meet to discuss manufacturing arrangements related to the ***. If
the Parties agree that Antares shall be the supplier, or be responsible for the
manufacture through a Third Person, of the ***, they shall enter into a mutually
acceptable manufacturing agreement providing for manufacture and supply of the
*** (the “Manufacturing Agreement”). The Manufacturing Agreement shall include
those terms set forth in Section 10.2 below, and such other terms as the Parties
may agree. To the extent Antares utilizes any Third Person to perform some or
all of its obligations under the Manufacturing Agreement, such Third Person, and
the terms upon which it shall provide services for Antares, shall be subject to
approval by Lilly in its sole discretion. If Lilly elects not to have the ***
manufactured by or for Antares, and if such determination has not been based
upon Lilly’s good faith belief that Antares or its designee is unable or
unwilling to provide a reliable supply, then Lilly shall for a period of ***
years from the Effective Date pay to Antares a royalty of *** percent (***%) of
Net Sales of Product in the Territory sold by Lilly or its sublicenses and not
manufactured by or on behalf of Antares. This royalty shall be in addition to
any royalty payable pursuant to Section 8.2 of this Agreement, and is in lieu of
any other compensation to Antares (i.e., the Device cost margins pursuant to
Section 10.2(e) hereof) on account of Lilly’s decision not to have Product
manufactured by or for Antares. The royalty shall be payable quarterly in a
manner consistent with Section 8.2(h)(2). Notwithstanding the foregoing, in no
event shall the royalty payable by Lilly to Antares pursuant to Sections 10.1
and 8.2 hereof exceed *** percent (***%) of Net Sales of Product.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

In the event the Parties do not agree upon the terms upon which Antares will
manufacture the *** for Lilly, Lilly shall be free to manufacture the *** itself
or through any Third Person Lilly may choose in its sole discretion.

 

In the event Lilly elects to commercialize any Device other than the ***, the
provisions above shall apply to the manufacture of any such Device.

 

10.2 Manufacturing Agreement. If the Parties agree that Antares shall
manufacture Devices for Lilly, or be responsible for manufacture of Devices for
Lilly through a Third Person, the Manufacturing Agreement shall provide for the
following terms, in addition to other terms typically included in manufacturing
agreements for devices in the medical device industry.

 

(a) Responsibilities of the Parties. At Lilly’s request, Antares will be
responsible for Device manufacturing, and any portion of such Device
manufacturing performed by Third Persons on Antares’ behalf, including, without
limitation, activities such as maintaining the DHF and DMF, complaint
investigation, and the oversight of production. Lilly will be responsible for
manufacture of any Compound delivered by a Device. At Lilly’s request, Antares
will work with Lilly to integrate the Device and any Compound for commercial
sale. Antares and Lilly will together identify appropriate Third Persons for
various aspects of Device manufacturing. While it is anticipated that Antares
and Lilly will make any decision for such Third Person selection jointly, Lilly
will have final decision-making authority regarding the use of a Third Person to
manufacture any aspect of the Device, and Lilly shall have the right to specify
the final packaging for Product, including the combination of the components
thereof.

 

(b) Development of MRD and QA. At the time of Product Launch, the Parties shall
prepare and adopt the MRD. No later than six (6) months after the Effective
Date, the Parties shall prepare and adopt the QA. The Parties shall, at least
annually, review the MRD and QA and shall modify it from time to time as
necessary through issuance of a revised section signed on behalf of each of the
Parties by an authorized representative incorporating the modification and
stating the effective date and revision number of the modification.

 

(c) Manufacturing. Subject to the terms and conditions of the Manufacturing
Agreement, Antares, or the Third Person acting on

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(d) its behalf, will manufacture Devices for Lilly at the times and in the
quantities set forth by Lilly in purchase orders as more specifically provided
in the Manufacturing Agreement. Antares, and the Third Person acting on its
behalf, will ensure that each shipment of Devices: (i) will have been
manufactured in accordance with the specifications, cGMP, and cQSR, in effect at
the time of Manufacture, (ii) will not be adulterated or misbranded within the
meaning of the FD&C Act by Antares, the Third Person acting on its behalf, or
their agents, and (iii) will not have been manufactured or sold in violation of
any Applicable Laws in any material respect.

 

(d) Manufacturing Decisions. Lilly shall have final decision-making authority
with respect to any manufacturing issue related to manufacture of Devices.

 

(e) Device Cost. As long as Antares is responsible for manufacturing the ***,
the cost to Lilly of the *** will be as follows:

 

  (i)   Cost of each power unit to Lilly will be Antares’ Fully Burdened
Manufacturing Cost for the power unit (currently estimated at *** U.S. dollars
($***) less any Antares’ estimate of depreciation from capital investments if
such capital investments are paid by Lilly) plus *** U.S. dollars ($***).

 

  (ii)   Cost of each needle free syringe per unit to Lilly (assuming *** of
life) will be Antares’ Fully Burdened Manufacturing Cost for the needle free
syringe (currently estimated at ***less any Antares’ estimate of depreciation
from capital investments if such capital investments are paid by Lilly) plus
***.

 

  (iii)   Cost of each cartridge adapter unit to Lilly will be Antares’ Fully
Burdened Manufacturing Cost for the cartridge adapter cost (currently estimated
at *** less any Antares’ estimate of depreciation from capital investments if
such capital investments are paid by Lilly) plus ***.

 

Antares warrants that the costs to manufacture the *** listed above are best
estimates based upon volume projections provided by Lilly of

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

*** up to *** units per year. Any cost savings achievable with respect to the
initial Device cost estimates will be shared *** by Antares and Lilly ***. Any
changes in the projected Device cost that could occur owing to factors
including, but not limited to, increased raw material costs, labor costs, and
shipping costs, will be discussed by the Joint Coordination Team.

 

The cost for the *** will be handled as described above. As long as Antares is
responsible for the manufacture of any other Device, the cost to Lilly will not
exceed Antares’ Fully Burdened Manufacturing Costs plus *** percent (***%).

 

(f) Back-up Supplier. At Lilly’s request, Antares will qualify at least one
back-up supplier for each critical component of the Device as determined to be
appropriate as part of the Device Development Plan. Lilly shall bear the cost
associated with a second set of tooling for such back-up supplier, and other
qualification costs associated therewith.

 

(g) Most Favored Supplier. The Device and/or components thereof shall be sold by
Antares to Lilly at prices no less favorable to Lilly than the most favorable
prices Antares offers to any Third Person for the supply of comparable devices
and/or components thereof for comparable volumes and terms, excluding any cost
savings that Antares achieves as described in this Agreement. As part of the
Manufacturing Agreement between Lilly and Antares, Lilly and Antares shall agree
upon a mechanism to allow Lilly, through a Third Person, to monitor Antares’
compliance with this clause.

 

(h) Capital Expenditures. It is anticipated that Lilly will fund certain tooling
costs and may decide to fund other capital expenditures with the understanding
that any capital expenditures funded by Lilly shall be owned by Lilly and shall
not be used for any purpose other than manufacture of Product for Lilly. Prior
to any decision by Lilly not to fund certain capital expenditures required to
supply the Device, the matter which is the subject of such decision shall be
discussed by the Joint Coordination Team. The cost of any capital expenditure
not funded by Lilly shall be borne by Antares. If Lilly subsequently
manufactures any Device itself or through any Third Person, or if this Agreement
expires as described in Section 19.1 hereof, or is terminated for any reason
other than default by Antares pursuant to Section 19.3 hereof, Lilly shall pay
to Antares the amount

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

of all capital expenditures made by Antares as approved by the Parties in the
Device Development Plan as required to supply Devices, less any depreciation of
such capital investments that Lilly has previously paid as part of the cost of
the Device as described in Section 10.2(e) of this Article 10; provided,
however, that in no event shall Lilly pay Antares for such capital expenditures
made by Antares if Antares is deemed to be in Material Breach of this Agreement
or if Lilly terminates Antares’ manufacturing obligations based upon the good
faith belief that Antares or its designee is unable or unwilling to provide
reliable supply.

 

(i) Product Recall. Lilly, after consultation with Antares, shall have the right
and responsibility to determine whether Product must or should be recalled.
Lilly shall also be responsible for managing such recalls and Antares will
cooperate with Lilly as Lilly may reasonably requests. Antares shall be
responsible for all costs incurred due to a recall that are the result of the
manufacture of the Device. Product recall costs incurred by Antares shall be
specifically excluded from Antares Fully Burdened Manufacturing Cost.

 

(j) Subcontracting. To ensure that the quality of Product (and/or major
components thereof) is maintained, the Parties agree that any subcontracting of
the manufacture of Product (and/or major components thereof) by Antares is
permissible only provided such subcontract, and the business terms related
thereto, are first preapproved in writing by Lilly.

 

(k) Alternative Suppliers. Lilly shall have the right at any time to qualify and
utilize back-up or alternative suppliers of Devices, including Lilly itself.
Antares shall cooperate in such efforts by making available to any alternative
supplier manufacturing documents, including but not limited to, standard
operating procedures, manufacturing tickets, and quality control and assurance
documentation for manufacture of Devices and shall permit Lilly to have
unrestricted access to Antares’ DMFs and DHFs and, if necessary, utilize any
information in the DMFs and DHFs to manufacture, and obtain any regulatory
approval to manufacture, Product royalty-free. Should Lilly assume the
manufacture of Product itself and/or utilize the services of a Third Person as
described herein, Lilly shall bear all reasonable costs incurred by Antares
related to any technology transfer and manufacturing set-up by Antares necessary
to



--------------------------------------------------------------------------------

enable Lilly or such Third Person to perform such manufacturing, but Antares
shall not be entitled to any other compensation.

 

ARTICLE 11

RECORD-KEEPING AND AUDITS

 

11.1 Records Retention. The Parties shall keep complete and accurate records
pertaining to the development, use and sale of Products in sufficient detail to
permit the other Party to confirm, in the case of Antares, its research,
development and manufacturing efforts hereunder, and in the case of Lilly, its
development and commercialization efforts, and the accuracy of calculations of
all payments due hereunder.

 

11.2 Audit Request. Each of the Parties shall have the right to request in
writing an audit of the records described in Section 11.1, at its own expense,
once on an annual basis, to determine, with respect to any of the two (2)
preceding Calendar Years, the correctness of any report or payment made under
this Agreement. If a Party desires to audit such records, it shall utilize
Lilly’s independent, certified public accountant (i.e., currently Ernst & Young
LLP auditors), to examine financial records and may utilize an independent
scientist reasonably acceptable to the other Party to audit scientific records.
Such accountant/scientist shall be instructed to provide the Party desiring the
audit a report on the findings of the agreed upon procedures which verifies any
previous report made, payment submitted, or work performed by the audited Party
during such period. The expense of such audit shall be borne by the auditing
Party; provided, however, that if an error in favor of the auditing Party of
more than ten percent (10%) is discovered, then such expenses shall be paid by
the audited Party. If the audit determines that additional amounts are owed to
Antares, or that amounts were overpaid to Antares, during the audit period,
Lilly shall pay Antares the additional amount owed to Antares, or Antares shall
pay Lilly the overpaid amount, within forty-five (45) days of the date on which
the paying Party receives the audit report. Any Information received by a Party
pursuant to this Section 11.2 shall be deemed to be Confidential Information
hereunder.

 

11.3 Survival. This Article 11 shall survive any termination of this Agreement
for a period of two (2) years.



--------------------------------------------------------------------------------

ARTICLE 12

PROGRAM INTELLECTUAL PROPERTY

 

12.1 Ownership of Program Intellectual Property. Any and all information, data,
items, material and knowledge including, without limitation, any and all
suggestions, descriptions, ideas, inventions (whether or not patentable),
know-how, trade secrets, techniques, strategies, methods, syntheses, processes,
practices, skills, experience, documents, apparatus, devices, chemical
formulations, compounds, composition of matter, chemical samples, assays,
screens, databases, database structures and data analysis methods discovered,
generated or developed within the scope and during the course of the Product
Development Program solely by the employees or independent contractors of a
Party (“Sole Invention”) or jointly by employees or independent contractors of
the Parties (“Joint Invention”, and collectively with “Sole Invention” referred
to as “Program Intellectual Property”) shall be the property of the Parties as
follows:

 

(a) Program Intellectual Property Relating to Compound. Program Intellectual
Property that relates to Compound (e.g., including, without limitation, uses for
Compound, methods or processes for manufacturing Compound, formulations
applicable to Compound, analogs, derivatives, fragments, mimetics, conjugates
and any excipients thereof) shall be the sole property of Lilly. Antares hereby
assigns all of its rights to such Program Intellectual Property to Lilly.

 

(b) Other Program Intellectual Property. The U.S. laws of inventorship shall
govern the ownership of all other Program Intellectual Property that is not
assigned to Lilly pursuant to the ownership provisions of Sections 12.1(a)
hereof.

 

(c) Trademarks and Logos. Lilly shall solely determine and own all logos,
trademarks, tradedress or trade names used in connection with Devices and/or
Products in the Field.

 

12.2 Cooperation. Each Party shall cooperate with the other in completing any
patent applications relating to both Sole and Joint Inventions that will be
owned by the other Party. Each Party shall also cooperate with the other in
executing and delivering any instrument required to assign, convey or transfer
to such other Party its interest should such assignment, conveyance or transfer
be required by the terms of this Agreement.



--------------------------------------------------------------------------------

12.3 Ownership Review. No Party shall file a patent application on Program
Intellectual Property until ownership as described in Section 12.3 is reasonably
determined by the Parties after such Parties have had a reasonable opportunity
to review and discuss the particular Program Intellectual Property at issue.

 

12.4 Patent Filings. Each Party may, in the exercise of its sole discretion and
at its own cost, prepare, file, prosecute and/or maintain patent applications
for its own Sole Inventions and shall be responsible for related interference
proceedings. The Parties shall utilize an outside law firm acceptable to both
Parties to prepare, file, prosecute and/or maintain patent applications for
Joint Inventions and shall be responsible for related interference proceedings.
The Parties shall share equally the costs associated with the use of such
outside law firm in accordance with the terms of this Section 12.4.

 

Should any Party not wish to file, prosecute, maintain or issue any patent
application for a Joint Invention, or Antares not wish to prosecute, maintain or
issue any other Antares Patent Rights, in any particular country, that Party, or
Antares as the case may be, will so notify the other Party, or Lilly as the case
may be, of its intentions (“Discontinuance Election”). Upon receipt of such
Discontinuance Election, the other Party, or Lilly as the case may be, may elect
to have the right to file, prosecute, maintain or issue any such patent or
patent application at its own expense by providing written notice of the same
within thirty (30) days of its receipt of the Discontinuance Election. Upon such
election: (i) the discontinuing Party shall grant the other Party any necessary
authority to file, prosecute, issue and maintain such patent application and/or
patent at issue; and (ii) shall assign such patent or patent application to the
other Party. Until such assignment is complete, the discontinuing Party shall
take reasonable efforts to maintain or otherwise ensure that patent protection
will not be lost with respect to such patent and/or patent application provided
the other Party does not unreasonably delay the assignment thereof. Finally,
upon any such assignment by Antares, the patent and/or patent application at
issue shall no longer be considered an Antares Patent Right.

 

12.5 Public Disclosure. Each Party agrees to make every reasonable effort to
delay any public disclosure of the subject matter of any patent application
related to Program Intellectual Property of which it is aware until after the
filing of such patent application.



--------------------------------------------------------------------------------

ARTICLE 13

REPRESENTATIONS, AND WARRANTIES AND COVENANTS

 

13.1 Antares Representations. Antares hereby represents, warrants and covenants
to Lilly as follows:

 

(a) Intellectual Property. Antares has the requisite legal and/or beneficial
title and ownership under the Antares Rights, and including its Intellectual
Property Rights (defined below), necessary for it to fulfill its obligations
under this Agreement, including, without limitation, the granting of the
exclusive licenses in Article 5. There is no pending or threatened litigation,
arbitration, government proceeding, or government investigation (and Antares has
not received any communication relating thereto) which alleges or would allege
that Antares’ past activities, or activities proposed under this Agreement,
including, without limitation activities with respect to the Antares Patent
Rights, infringe or misappropriate any of the Intellectual Property Rights of
any Third Person. There is no Patent Right or other Intellectual Property Right
of any Third Person that would be infringed or misappropriated by this
Agreement, including, without limitation Lilly’s activities under this Agreement
with respect to developing, making, using, selling, offering for sale, importing
or exporting Device and Product. For purposes of this Section 13.1, the term
“Intellectual Property Rights” means all intellectual property rights,
including, without limitation all patent rights, copyrights, trademarks, trade
secret rights and know-how rights.

 

(b) No Prior License. Antares represents and warrants that as of and prior to
the Effective Date, it has not granted any license under Antares Rights to
develop, make, use, sell, offer for sale and import and export Device and
Product in the Field; provided, however, Lilly acknowledges that (a) Becton
Dickinson and Company jointly owns with Antares the Patent Rights for U.S.
Patent Application Serial Nos. 08/773,660, 08/773,659, 60/094,163, and
60/094,167, and (b) until Antares modifies its *** with *** pursuant to Section
13.1(c) of this Agreement, Lilly’s right to *** may be limited to ***,
including, without limitation, ***, and ***. Lilly shall have no liability on
account of amounts due to any Person under any agreements of Antares. Antares
has previously provided to Lilly true and correct copies of its agreements with
Becton Dickinson and ***, redacted to delete certain information not relevant to
the scope of the license.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(c) ***. Antares represents and warrants that within *** of the Effective Date,
Antares shall (a) *** with *** in writing the *** between Antares and ***
effective ***, specifically including ***, to limit any and all *** to *** to
being ***, as such term is defined in such ***, and (b) provide a true,
unredacted copy of such *** to Lilly for verification. Failure of Antares to
comply with the terms of this provision shall be deemed a Material Breach of
this Agreement by Antares. Upon request of Lilly, Antares shall provide to Lilly
periodic updates of the status of Antares’ progress with respect to such
foregoing events.

 

(d) Exclusivity. During the term of this Agreement, Antares shall work
exclusively with Lilly and shall not enter into commercial development and/or
marketing agreements with Third Persons other than mere distributors for the
Device in the Field. Antares hereby represents that as of the Effective Date, it
does not have a commercial development and/or marketing agreement with any Third
Person for the Device in the Field, with the exception of the distribution
agreements that are identified in Exhibit K, which is complete and accurate in
all respects. Antares shall have the right to replace or supplement such
distributors of the MJ7 in the Field at its sole discretion provided that any
such future distributor is merely a distributor, and is not a pharmaceutical
company or a biotechnology company. Failure of Antares to comply with the terms
of this provision shall be deemed a Material Breach of this Agreement by
Antares.

 

(e) Full Disclosures. Antares represents and warrants that it has provided Lilly
with all information that Lilly has requested for deciding the merits of
entering into this Agreement and all information that, to the best of Antares’
knowledge, could be reasonably useful or necessary to enable Lilly to make an
informed decision regarding entering into this Agreement including, without
limitation, all material information that potentially could have an impact on
this Agreement and/or rights granted hereunder.

 

(f) Employee Obligations. Antares hereby represents and warrants that all of its
employees, officers and consultants who will work on the Product Development
Program have legal obligations requiring, in the case of employees and officers,
assignment to Antares of all inventions made during the course of, and as a
result of, their association with Antares and obligating the individual to
maintain as confidential the confidential information of Antares, as well as the
confidential information of a Third Person which Antares may receive.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

(g) Compliance with Laws. Antares hereby represents and warrants that in
carrying out its work under the Product Development Program such work shall be
carried out in compliance with any Applicable Laws including, without
limitation, federal, state, or local laws, regulations, or guidelines governing
the work at the site where such work is being conducted. Moreover, Antares
represents and warrants that in connection with carrying out its work under the
Product Development Program, as applicable, based on the specific work to be
conducted, it will carry out such work under the Product Development Program in
accordance with current cGLP, cGCP, cGMP and cQSRs.

 

(h) No Debarment. Antares hereby represents and warrants that it will comply at
all times with the provisions of the Generic Drug Enforcement Act of 1992, and
will upon request certify in writing to Lilly that none of it, its employees, or
any person providing services to Antares in connection with the collaboration
contemplated by this Agreement have been debarred under the provisions of such
Act.

 

13.2 Lilly Representations. Lilly hereby represents and warrants to Antares as
follows:

 

(a) Employee Obligations. Lilly hereby represents and warrants that all of its
employees, officers and consultants have legal obligations requiring, in the
case of employees and officers, assignment to Lilly of all inventions made
during the course of, and as a result of, their association with Lilly, and
obligating the individual to maintain as confidential the confidential
information of Lilly, as well as the confidential information of a Third Person
which Lilly may receive.

 

(b) Compliance with Laws. Lilly hereby represents and warrants that in carrying
out its work under the Product Development Program such work shall be carried
out in compliance with any Applicable Laws including, without limitation,
federal, state, or local laws, regulations, or guidelines governing the work at
the site where such work is being conducted. Moreover, Lilly represents and
warrants that in connection with carrying out its work under the Product
Development Program, as applicable based on the specific work to be conducted,
it will carry out such work under the Product Development Program in accordance
with cGLP, cGCP, cGMP.

 

(c) No Debarment. Lilly hereby represents and warrants that it will comply at
all times with the provisions of the Generic Drug Enforcement Act of 1992, and
will upon request certify in writing to Antares that neither



--------------------------------------------------------------------------------

it, nor its employees, or any person providing services to Lilly in connection
with the collaboration contemplated by this Agreement have been debarred under
the provisions of such Act.

 

ARTICLE 14

INFRINGEMENT OF THIRD PERSON RIGHTS

 

14.1 Notice. If any activity relating to this Agreement, including, without
limitation, the development, manufacture, use, sale, offer for sale or
import/export of Products results in a claim for patent infringement, the Party
to this Agreement first having notice shall promptly notify the other Party in
writing. The notice shall set forth the facts of the claim in reasonable detail.

 

ARTICLE 15

INFRINGEMENT BY THIRD PERSONS

 

15.1 Notice. If any of the Antares Rights licensed under this Agreement
(“Infringed Antares Rights”) is infringed and/or misappropriated by a Third
Person, the Party first having knowledge of such infringement/misappropriation
shall promptly notify the other in writing. The notice shall set forth the facts
of such infringement and/or misappropriation in reasonable detail.

 

15.2 Prosecution of Actions.

 

(a) Lilly shall have the primary right, but not the obligation, to institute,
prosecute and control any action or proceeding with respect to any
infringement/misappropriation of any of the Infringed Antares Rights by counsel
of its own choice. Antares shall cooperate with Lilly at Lilly’s request in the
prosecution of such action or proceeding. If Lilly reasonably determines that
Antares is an indispensable party to the action, Antares hereby consents to be
joined. In such event, Antares shall have the right to be represented in that
action by counsel of its own choice and at Antares’ expense.

 

(b) If Lilly fails to bring an action or proceeding within a period of ninety
(90) days after receiving written notice from Antares or otherwise having
knowledge of such infringement/misappropriation of Infringed Antares Rights,
Antares shall have the right to bring and control any such action by counsel of
its own choice and expense. If Antares reasonably



--------------------------------------------------------------------------------

determines that Lilly is an indispensable party to the action, Lilly hereby
consents to be joined. In such event, Lilly shall have the right to be
represented in that action by counsel of its own choice and at Lilly’s expense.

 

(c) No settlement, consent judgment or other voluntary final disposition of a
suit under this Section 15.2 may be entered into without the joint consent of
Lilly and Antares (which consent shall not be unreasonably withheld or delayed).

 

(d) If Lilly brings action, any damages or other monetary awards recovered by
Lilly shall be applied first to defray the reasonable costs and expenses
incurred in the action by both Parties. If any balance remains, Lilly shall pay
Antares an amount equal to ten percent (10%) of such remaining balance.

 

(e) If Lilly fails to bring action and Antares brings action, any damages or
other monetary awards recovered by Antares shall be applied first to defray the
reasonable costs and expenses incurred in the action by both Parties. If any
balance remains, Antares shall pay Lilly an amount equal to ten percent (10%) of
such remaining balance.

 

15.3 Infringement of Antares Rights Outside Field. In the event that any Antares
Rights that have application outside the Field are infringed and/or
misappropriated outside the Field by a Third Person, the Party first having
knowledge of such infringement and/or misappropriation shall notify the other as
set forth above and the Parties shall consult with each other as to how they
should proceed, but each Party shall be free to pursue or protect its own
respective interests to the extent it is legally entitled to do so. Antares
hereby agrees to use commercially reasonable efforts to diligently enforce such
Antares Rights that have application outside the Field.

 

ARTICLE 16

MUTUAL INDEMNIFICATION

 

16.1 Responsibility and Control. Lilly and Antares shall each be solely
responsible for the safety of its own employees, agents, licensees or
sublicensees with respect to Product development, manufacturing, marketing,
selling and detailing the Products, and each shall hold the other harmless with
regard to any liability for damages or personal injuries resulting from acts of
its respective employees or agents.



--------------------------------------------------------------------------------

16.2 Antares’ Right to Indemnification. Lilly shall indemnify each of Antares,
its successors and assigns, and the directors, officers, employees, and agents
thereof (the “Antares Indemnitees”), defend and hold each Antares Indemnitee
harmless from and against any and all liabilities, damages, losses, settlements,
claims, actions, suits, penalties, fines, costs or expenses (including, without
limitation reasonable attorneys’ fees) (any of the foregoing, “Damages”)
incurred by or asserted against any Antares Indemnitee of whatever kind or
nature, including, without limitation, any claim or liability based upon
negligence, warranty, strict liability, violation of government regulation or
infringement of patent or other proprietary rights, but only to the extent
arising from or occurring as a result of a claim or demand made by a Third
Person (a “Third Person Claim”) against any Antares Indemnitee because of (a)
breach of any warranty made by Lilly pursuant to Section 13.2 hereof; (b) the
safety or dosage of the Product, unless attributable to an item identified in
Section 16.3 below which is under the responsibility of Antares; (c) the
distribution or detailing of any Product by or on behalf of Lilly or its
sublicensees, or (d) any breach of this Agreement by Lilly, except, in each such
case, to the extent that such Damages are finally determined to have resulted
from the negligence or misconduct of Antares. Antares shall promptly notify
Lilly of any Third Person Claim upon becoming aware thereof, and shall permit
Lilly, at Lilly’s cost, to defend against such Third Person Claim and to control
the defense and disposition (including, without limitation, all decisions to
litigate, settle or appeal) of such claim, and shall cooperate in the defense
thereof. Antares may, at its option and expense, have its own counsel
participate in any proceeding that is under the direction of Lilly and shall
cooperate with Lilly and its insurer in the disposition of any such matter.

 

16.3 Lilly’s Right to Indemnification. Antares shall indemnify each of Lilly,
its successors and assigns, and the directors, officers, employees, and agents
thereof (the “Lilly Indemnitees”), defend and hold each Lilly Indemnitee
harmless from and against any and all Damages incurred by or asserted against
any Lilly Indemnitee of whatever kind or nature, including, without limitation,
any claim or liability based upon negligence, warranty, strict liability,
violation of government regulation or infringement of patent or other
proprietary rights, but only to the extent arising from or occurring as a result
of a Third Person Claim against any Lilly Indemnitee because of (a) breach of
any warranty made by Antares pursuant to Section 13.1 hereof; (b) any alleged
defect in the design or functionality of the Device; (c) the failure of Antares
or its agents to manufacture, process, test or package Devices according to
specifications; (d) the failure of Antares to knowingly fail to disclose any
material information in Antares’ possession to Lilly regarding



--------------------------------------------------------------------------------

any Product; (e) the labeling, warehousing or distribution of a Product by
Antares; (f) any allegation that the Device or any delivery system including the
Device violates patent or other proprietary rights of any Person; or (g) any
breach of this Agreement by Antares, except, in each such case, to the extent
that such Damages are finally determined to have resulted from the negligence or
misconduct of Lilly or a sublicensee of Lilly. Lilly shall promptly notify
Antares of any Third Person Claim upon becoming aware thereof, and shall permit
Antares at Antares’ cost to defend against such Third Person Claim and to
control the defense and disposition (including, without limitation, all
decisions to litigate, settle or appeal) of such Third Person Claim and shall
cooperate in the defense thereof. Lilly may, at its option and expense, have its
own counsel participate in any proceeding that is under the direction of Antares
and will cooperate with Antares or its insurer in the disposition of any such
matter.

 

ARTICLE 17

CONFIDENTIALITY

 

17.1 Confidentiality; Exceptions. Unless otherwise set forth in this Agreement,
with respect to all Information disclosed or provided by, or on behalf of,
either Party to the other or its designees in connection with this Agreement,
whether provided orally, visually, electronically, in writing or in any other
form, (“Confidential Information”), the Party receiving such Confidential
Information (“Recipient”) shall maintain the confidential and proprietary status
of such Confidential Information, keep such Confidential Information and each
part thereof within its possession or under its control, use all its reasonable
efforts to prevent the disclosure of any Confidential Information to any other
person, and use all its reasonable efforts to ensure that such Confidential
Information is used only for those purposes specifically authorized by this
Agreement. These mutual obligations of confidentiality shall apply until five
(5) years following the later of expiration or termination of the Agreement, but
such obligations shall not apply to any Information to the extent that such
Information is:

 

(a) independently developed by such Party outside the scope and not in violation
of this Agreement, as evidenced by such Party’s contemporaneous written records;

 

(b) in the public domain at the time of its receipt or thereafter becomes part
of the public domain through no fault of or breach of this



--------------------------------------------------------------------------------

Agreement by the Recipient or by any person to whom the Recipient disclosed such
Confidential Information;

 

(c) received without an obligation of confidentiality from a Third Person having
the right to disclose such information; or

 

(d) released from the restrictions of this Section 17.1 by the express written
consent of the disclosing Party.

 

Notwithstanding the provisions of Section 17.1 hereof, the Parties may, to the
extent necessary, disclose and use Confidential Information (i) to secure patent
protection for an invention developed as a result of the Product Development
Program or, to obtain regulatory clearance or institutional or government
approval to clinically test or market Product, or (ii) as required by law,
statute, rule or court order to be disclosed (the disclosing Party shall,
however, use reasonable efforts to obtain confidential treatment of any such
disclosure, and consult with the other Party and permit the other Party to
participate in seeking an appropriate protective order).

 

17.2 Authorized Disclosures of Confidential Information.

 

(a) Permitted Persons. Each Party may disclose Confidential Information of the
other Party, without such Party’s prior written consent, to its directors,
employees, agents, consultants, permitted suppliers, and other person or
entities (“Permitted Person”) who need to know such Confidential Information to
assist the Party in fulfilling its obligations or exploiting its rights
hereunder. As a result of Antares non-performance of its obligations under this
Agreement, Lilly may disclose such Confidential Information to Third Persons as
necessary for such Third Person to perform such obligations of Antares, provided
Lilly ensures that such Third Person is bound by an appropriate confidentiality
agreement prior to disclosure of Confidential Information. The Party making such
disclosure shall be responsible for any confidentiality breaches of this
Agreement by any Permitted Person to the same extent as if the confidentiality
breach was made by the Party.

 

(b) Legally Required or Necessary. Each Party may also disclose the Confidential
Information of the other Party, without such Party’s prior written consent, to
any person, entity, or government or regulatory authority to the extent that the
law requires such disclosure.

 

Notwithstanding the foregoing, prior to disclosing the other Party’s
Confidential Information under this Subsection, the disclosing Party, to the



--------------------------------------------------------------------------------

extent practicable, will give the other Party a copy of the Confidential
Information to be disclosed and provide such Party a reasonable opportunity to
comment on the necessity and the text of the proposed disclosure. The disclosing
Party agrees to consider such comments in good faith and to reasonably avail
itself of available means under the applicable law to minimize the disclosure of
such Confidential Information.

 

(c) Court Orders. Each Party may also disclose the Confidential Information of
the other Party, without such Party’s prior written consent, pursuant to an
order of a Regulatory Authority or court of competent jurisdiction, provided
that it promptly notifies the other Party of the required disclosure in order to
provide such Party an opportunity to take legal action to prevent or limit such
disclosure and, if asked, reasonably assists the other Party in pursuing such
action.

 

(d) Legal Actions. Each Party may also disclose the Confidential Information of
the other Party, without such Party’s prior written consent, as is necessary to
pursue or defend against a legal or regulatory action by one Party against the
other with respect to this Agreement. A Party disclosing the other Party’s
Confidential Information, pursuant to this Subsection, will use reasonable
efforts to minimize the disclosure of the other Party’s Confidential
Information, including, without limitation, by seeking to file pleadings under
seal.

 

ARTICLE 18

PUBLICITY

 

18.1 Disclosure of Agreement. Neither Party to this Agreement may release any
information to any Third Person regarding the terms or existence of this
Agreement without the prior written consent of the other Party. This prohibition
applies to press releases, educational and scientific conferences, promotional
materials, governmental filings and discussions with public officials and the
media. Notwithstanding the foregoing, however, this provision does not apply to
any internal publications, or disclosures regarding this Agreement or related
information to regulatory agencies such as the U.S. Food and Drug
Administration, Securities and Exchange Commission, Federal Trade Commission
and/or the Department of Justice which may be required by law, including
requests for a copy of this Agreement or related information by tax authorities.
Subject to the limitation set forth in the immediately preceding sentence, if
any Party to this Agreement determines a release of information regarding the
existence or terms of this Agreement is



--------------------------------------------------------------------------------

required by law, that Party will notify the other Party as soon as practical and
give as much detail as possible in relation to the disclosure required. The
Parties shall then cooperate with respect to deciding what information will
actually be released. The Parties shall have the right to review and comment on
any such information to be included in such governmental filing, including any
redactions of Confidential Information required by the governmental agency
requiring the release of information. The Parties shall cooperate with respect
to any filings under the Hart-Scott-Rodino Antitrust Improvements Act, 15 U.S.C.
§18a et. seq., as appropriate. The Parties hereby agree that release of a press
release upon complete execution of this Agreement is appropriate. Such press
release shall not in any way mention the financial terms or the pharmaceutical
compounds governed by this Agreement. A copy of such press release is attached
hereto as Exhibit J of this Agreement.

 

18.2 Terminations. Both Parties agree that if this Agreement is terminated,
neither Party will disclose its reasons for not proceeding to any Third Person
without the express written consent of the other Party.

 

18.3 Publications. Except as otherwise provided in Section 18.1, neither Party
shall disclose any information in the Field or derived under this Agreement to
any Third Person without the prior written consent of the other Party, and for
information outside the Field, neither party shall disclose any information
derived under this Agreement to any Third Person without the prior written
consent of the other Party, such consent for information outside the Field may
not be unreasonably withheld. Furthermore, subject to and in addition to the
consent requirement set forth above in this Section 18.3, each Party shall
provide the other with an opportunity to review and comment upon any proposed
abstracts, manuscripts or proposed presentations that relate to the Field at
least sixty (60) days prior to their intended submission for publication and
agrees, upon request, not to submit such an abstract or manuscript for
publication until the other Party is given a reasonable period of time to secure
patent protection for any material in such publication which it believes to be
patentable.

 

ARTICLE 19

TERM AND TERMINATION

 

19.1 Term. This Agreement shall commence as of the Effective Date and, unless
sooner terminated in whole or in part as specifically provided in



--------------------------------------------------------------------------------

this Agreement, shall continue in effect and will not expire until the earlier
of either (i) fifteen (15) years or (ii) the date on which Lilly ceases to
develop or sell Product. Upon expiration of this Agreement by any means other
than termination pursuant to Sections 19.2 and 19.3 below, Lilly shall have a
non-exclusive license in the Territory, with a license to sublicense, under
Antares Rights to develop, make, use, sell, offer for sale and import and export
Devices and Products in the Field, which licenses shall be irrevocable and
royalty-free.

 

19.2 Termination By Lilly.

 

(a) Termination Right. Lilly may terminate this Agreement for any reason at any
time provided Lilly furnishes Antares with forty-five (45) days written notice
of such termination.

 

(b) Consequences of Termination under Section 19.2(a). In addition to the
provisions set forth in Sections 19.4 and 19.5 below, in the event that Lilly
terminates this Agreement pursuant to this Section 19.2, upon the effective date
of such termination, the following shall occur:

 

(1) License. All of the licenses granted to Lilly under this Agreement shall
convert to non-exclusive licenses, as applicable, and shall otherwise continue
in full force and effect, except that such licenses shall be limited to any
Product for which Lilly has invested in its development under the Product
Development Program. Such licenses shall survive the termination of this
Agreement, shall be royalty-free, except as described below, and shall be
irrevocable. Following the termination of this Agreement pursuant to Section
19.2, but only until the *** year anniversary of the Effective Date, Lilly shall
pay to Antares *** percent (***%) of the royalties that would be due Antares
pursuant to Section 8.2, but for the termination of this Agreement pursuant to
Section 19.2. For the avoidance of doubt, if such termination occurs *** years
after the Effective Date, then no royalties shall be payable by Lilly. If
Antares decides that it desires to manufacture Devices for Lilly following
termination of this Agreement under this Section 19.2, it shall submit a request
to Lilly for consideration. If the Parties agree that Antares will manufacture
Devices, the Parties shall negotiate in good faith the terms upon which Antares
shall manufacture, or have manufactured on its behalf, Devices for Lilly. The
terms of any such manufacture and supply agreement shall be mutually acceptable
to the Parties and include those terms set forth in Article 10 of this
Agreement, in addition to

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

other terms typically included in manufacturing and supply agreements for
devices in the medical device industry.

 

(2) Access to Device-Specific Information. Lilly shall, to the extent that it is
legally entitled to do so, negotiate with Antares, in good faith the terms and
conditions under which Lilly would provide Antares access to Information
generated by Lilly specifically related to the Device in the Field, (e.g.,
Device ergonomics and design information) (and shall cause any subcontractor
used by Lilly to do the same), at a cost to be negotiated by the Parties,
provided that the cost Antares pays to Lilly at least shall equal Lilly’s fully
burdened costs incurred in developing such Device-specific Information.

 

Notwithstanding the foregoing, if Lilly terminates this Agreement under this
Section 19.2 because of Product safety concerns, or unacceptable clinical trial
results, or if after the meeting with the FDA pursuant to Article 8.1 of this
Agreement, Lilly reasonably believes that Regulatory Approval of the Product is
unlikely, or for any other significant technical failure as to the suitability
of using Product in the Field (“Technical Failure”), Lilly shall be under no
obligation to provide access to Lilly’s Device-specific Information to Antares
under this Section 19.2.

 

19.3 Termination for Default. This agreement may also be terminated as follows,
(a) if either Party believes the other is in default of any of its material
obligations under this Agreement or the Manufacturing Agreement (“Material
Breach”); (b) if a change occurs to Antares which Lilly reasonably believes
leaves Antares unable to perform its obligations under this Agreement; (c) if
Antares is in breach or default under any financing arrangements; or (d) if
Antares is declared insolvent or bankrupt by a court of competent jurisdiction,
or a voluntary petition of bankruptcy is filed in any court of competent
jurisdiction by Antares, or an involuntary petition for relief under the United
States Bankruptcy Code is filed in a court of competent jurisdiction against
Antares which is not dismissed within thirty (30) days of its filing, or Antares
makes or executes any assignment for the benefit of its creditors, either Party,
or Lilly, as applicable, may give notice of such default to the other Party,
which Party shall have forty-five (45) days in which to remedy such default.
Such forty-five (45) day period shall be extended, if such extension is agreed
to by the Parties, in the case of a default not capable of being remedied in
such forty-five (45) day period so long as the defaulting Party uses diligent
efforts to remedy such default and is pursuing a course of action that, if
successful, will effect such a remedy. If any alleged default under this Section
19.3 is not remedied in the time period set forth above, the Party alleging such
default shall refer the matter to the President



--------------------------------------------------------------------------------

of Antares (or successor position) and the Vice President of Product/Process
Development of Lilly (or successor position) who shall meet and confer within
fifteen (15) days after notice from the nondefaulting Party of its desire for
such a meeting. If the Parties are unable to resolve any dispute in such
meeting, the nondefaulting Party may give notice of termination pursuant to this
Section 19.3. In the event of a dispute regarding royalty payments owing
hereunder, all undisputed amounts shall be paid when due and the balance, if
any, shall be paid promptly after settlement of the dispute. In addition to the
foregoing, the following provisions shall apply:

 

(a) Lilly’s Termination of Agreement. If Lilly terminates this Agreement under
this Section 19.3, the licenses granted to Lilly pursuant to this Agreement,
including the exclusive licenses of the Antares Patent Rights, shall survive
such termination, shall be royalty-free, shall be irrevocable, and shall
continue in full force and effect. In accordance with Section 19.5 of this
Agreement, the remedy set forth in this Section 19.3(a) shall not be an
exclusive remedy and, therefore, shall neither preclude nor prejudice any other
rights or remedies available to Lilly, including, without limitation, any rights
and remedies that may be available under law or equity.

 

(b) Antares’ Termination of Agreement. If Antares terminates this Agreement
under this Section 19.3 because of Lilly’s Material Breach, all license rights
granted to Lilly under this Agreement shall terminate forthwith. In accordance
with Section 19.5 of this Agreement, the remedy set forth in this Section
19.3(b) shall not be an exclusive remedy and, therefore, shall neither preclude
nor prejudice any other rights or remedies available to Antares as a result of
Lilly’s Material Breach including, without limitation, any rights and remedies
that may be available under law or equity.

 

19.4 Surviving Rights. Termination of this Agreement shall not terminate Lilly’s
obligation to pay all milestone payments, royalties and other payments that
shall have accrued hereunder (including any milestone payments then accrued but
not yet due under Section 8.3). The obligations of the Parties under Article 5
(License), Article 6 (PTH Option), Article 9 (Payments to Lilly), Article 11
(Record-Keeping and Audits), Article 12 (Program Intellectual Property), Article
14 (Infringement of Third Person Rights), Article 16 (Mutual Indemnification),
Article 17 (Confidentiality), Article 19 (Termination), Section 8.8 (Warrant
Agreement), Section 8.9 (Registration of Rights Agreement), and Section 8.11 (No
Surviving Royalties), of this Agreement will survive the termination or
expiration of this Agreement.



--------------------------------------------------------------------------------

19.5 Accrued Rights, Surviving Obligations. Termination, relinquishment or
expiration of the Agreement for any reason shall be without prejudice to any
rights which shall have accrued to the benefit of either Party prior to (or as a
result of, including, without limitation, rights available under law and equity)
such termination, relinquishment or expiration. Such termination, relinquishment
or expiration shall not relieve either Party from obligations that are expressly
indicated to survive termination or expiration of the Agreement.

 

ARTICLE 20

MISCELLANEOUS

 

20.1 Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer or legal representative of the other Party for any purpose. Neither
Party shall be entitled to enter into any contracts in the name of, or on behalf
of the other Party, nor shall either Party be entitled to pledge the credit of
the other Party in any way or hold itself out as having the authority to do so.

 

20.2 Assignment. Except as otherwise provided herein, neither this Agreement nor
any interest hereunder shall be assignable by any Party without the prior
written consent of the other (which consent shall not be unreasonably withheld);
provided, however, that either Party may assign this Agreement to any
wholly-owned subsidiary or to any successor by merger or sale of substantially
all of its business unit to which this Agreement relates in a manner such that
the assignor (if it continues as a separate entity) shall remain liable and
responsible for the performance and observance of all its duties and obligations
hereunder. This Agreement shall be binding upon the successors and permitted
assignees of the Parties and the name of a Party appearing herein shall be
deemed to include the names of such Party’s successors and permitted assigns.
Any assignment not in accordance with this section shall be void.

 

20.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

20.4 Force Majeure. Neither Party shall be liable to the other for loss or
damages or shall have any right to terminate this Agreement for any



--------------------------------------------------------------------------------

default or delay attributable to any force majeure event, including, but not
limited to, acts of God, acts of government, war, fire, flood, earthquake,
terrorist acts, strike, labor dispute and the like, if the Party affected shall
give prompt notice of any such cause to the other Party. The Party giving such
notice shall thereupon be excused from such of its obligations hereunder as it
is thereby disabled from performing for so long as it is so disabled and for
sixty (60) days thereafter; provided, however, that such affected Party
commences and continues to take reasonable and diligent actions to cure such
cause.

 

20.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile transmission
(receipt verified), telexed, mailed by registered or certified mail (return
receipt requested), postage prepaid, or sent by express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided, that notices of a change of address
shall be effective only upon receipt thereof):

 

If to Lilly, addressed to:

 

Eli Lilly and Company

   

Lilly Corporate Center

   

Indianapolis, Indiana 46285

   

Attn: General Counsel

If to Antares, addressed to:

 

Antares Pharma, Inc.

   

707 Eagleview Blvd., Suite 414

   

Exton, Pennsylvania 19341

   

Attn: Chief Executive Officer

 

20.6 Amendment. No amendment, modification or supplement of any provision of the
Agreement shall be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.

 

20.7 Waiver. No provision of the Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

 

20.8 Counterparts. The Agreement may be executed simultaneously in two
counterparts, either one of which need not contain the signature of



--------------------------------------------------------------------------------

more than one Party but both such counterparts taken together shall constitute
one and the same agreement.

 

20.9 Descriptive Headings. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement.

 

20.10 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of New York, without regard to
its choice of law rules.

 

20.11 Severability. Whenever possible, each provision of the Agreement will be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of the Agreement is held to be prohibited by or invalid
under Applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement. In the event of such invalidity, the Parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.

 

20.12 Entire Agreement of the Parties. This Agreement, including the Exhibits
attached hereto, constitutes and contains the complete, final and exclusive
understanding and agreement of the Parties hereto, and cancels and supersedes
any and all prior negotiations, correspondence, understandings and agreements,
whether oral or written, between the Parties respecting the subject matter
hereof. In the event there is a discrepancy between the Exhibits and the
Agreement, the Agreement shall control.

 

20.13 Jointly Prepared. This Agreement has been prepared jointly by both Parties
and shall not be strictly construed against either Party.

 

20.14 Limitation of Liability. No Party shall be liable to another for lost
profits or for indirect, incidental, consequential or special damages, arising
from or relating to any breach of this Agreement, regardless of any notice of
the possibility of such damages. Nothing in this section is intended to limit or
restrict the indemnification rights or obligations of any Party.

 

20.15 Essential Personnel. Antares agrees to use reasonable efforts to retain
personnel essential for the Parties’ performance of this Agreement for the
duration of this Agreement. Essential personnel shall include *** and *** from
Antares.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have as of the Effective Date duly
executed this Agreement.

 

ELI LILLY AND COMPANY

     

ANTARES PHARMA, INC.

By:  

/s/    ROGER G. HARRISON        

--------------------------------------------------------------------------------

      By:  

/s/    JOHN C. LECHLEITER        

--------------------------------------------------------------------------------

Name:

  Roger G. Harrison      

Name:

  John C. Lechleiter

Title:

  Chief Executive Officer      

Title:

  Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A (Redacted in Entirety)

ANTARES FULLY BURDENED MANUFACTURING COST ESTIMATE

 

***

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT B

 

ANTARES PATENTS

 

Application

--------------------------------------------------------------------------------

PLUNGER FOR NOZZLE ASSEMBLY

EP 97953437.7

Japan 10-529066

China 97181944.0

--------------------------------------------------------------------------------

Application

--------------------------------------------------------------------------------

MEDICAL INJECTOR AND MEDICAMENT LOADING SYSTEM FOR USE THERE WITH

US 09/692,487

EP 00976612.2

Japan 2001-532840

Canada 2,387,893

China 00814658.6

Australia 14358/01

India IN/PCT/2002/00585/CHE

--------------------------------------------------------------------------------

Application.

--------------------------------------------------------------------------------

ADMINISTRATION OF INSULIN BY JET INJECTION

US 10/219,757

PCT/US02/026049

Patent/Application

--------------------------------------------------------------------------------

PLUNGER FOR NOZZLE ASSEMBLY

US 5,921,967(Patent)

Taiwan NI-102209

--------------------------------------------------------------------------------

Patent/Application

--------------------------------------------------------------------------------

NOZZLE AND ADAPTER FOR LOADING MEDICAMENT INTO AN INJECTOR

US 5,769,138(Patent)

EP 97917716.9

Japan 9-535486



--------------------------------------------------------------------------------

Taiwan NI-089822

China 97194934.4

Korea 707827/98

Patent

--------------------------------------------------------------------------------

COUPLING DEVICE FOR MEDIAL INJECTION SYSTEM

US 5,846,233

--------------------------------------------------------------------------------

Patent

--------------------------------------------------------------------------------

SAFETY MECHANISM FOR INJECTION DEVICES

US 5,865,795

--------------------------------------------------------------------------------

Patent

--------------------------------------------------------------------------------

INJECTION-ASSISTING PROBE FOR MEDICAL INJECTOR ASSEMBLY

US 6,309,371

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT C

 

MJ7 Device

 

***

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT D

 

***

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT E

 

TABLE OF CONTENTS GUIDELINE FOR MRD

 

I. Introductions

A. Explanation of Document

B. Purpose of Document

C. Implication on other Documents

II. Administration

A. Document modification requirements

B. Review and Revision Coordination

C. Abbreviations and Definitions

III. Primary contacts for the MRD

IV. Customer Satisfaction Measurement

A. Purpose

B. Expectations

C. Measurement

D. Communication / Meeting Process

V. Key Contacts (Direct and Support Personnel)

• Antares

• Name, Title, Phone, and Fax

• Lilly

• Name, Title, Phone, and Fax

VI. Organizational Charts



--------------------------------------------------------------------------------

A. Antares including support group charts

B. Lilly including support group charts

VII. Supply Chain Diagram (Physical flow of device, subassembly, and components
including subcontracts as required)

VIII. Material Planning, Forecasting, and Inventory Policy

A. Product Identification Details

B. Itemized Bill of Material Details

C. Market Shelf Life

D. Production Planning

E. Capacity Planning

F. Inventory Commitments

a) Lilly

b) Antares

G. Manufacturing and Printed Material

IX. Shipping and Receiving of Finished Goods

A. Time and Location Details

B. Storage and Shipping Requirements

C. Temperature Monitoring Requirements

D. Receiving Requirements of Finished Goods

E. Shipping Package Design

F. Shipping Terms

X. Financial

A. Financial Flow Chart of Device



--------------------------------------------------------------------------------

B. Final Device Invoicing Process

C. Financial Responsibility for Destroyed Materials

D. Receipt of Damaged Devices and Returns

E. Shipping Terms

Attachments/Appendix

Lilly Packing List (Example)

MRD Reason for Revision Log

MRD Signatures

MRD Distribution Process

MRD Change Control Process

Device Specifications

Transport Packaging Design and Notification

Receiving Requirements



--------------------------------------------------------------------------------

EXHIBIT F

 

TABLE OF CONTENTS GUIDELINE FOR QA

 

1.

  

Quality Statement (Vision)

2.

  

Purpose

3.

  

Definitions

4.

  

Responsibilities

5.

  

Implication to Other Documents

6.

  

Reason for Revision

7.

  

Expectations

8.

  

Metrics

9.

  

Documenting Quality Responsibilities

10.

  

Organizational Charts

11.

  

Regulatory Compliance

12.

  

Quality Audits

    

(i) Internal

    

(ii) External

13.

  

Manufacturing Facilities

14.

  

Training/Qualification

15.

  

Notification of Regulatory Inspections

16.

  

Notification of Device Recalls

17.

  

Holder of Submissions



--------------------------------------------------------------------------------

18.

  

Device Withdrawal

19.

  

Product Inquiries

20.

  

Certificate of Conformance/ Certificate of Analysis

21.

  

Analytical Methods

22.

  

Latent Defects

23.

  

Product Specifications

24.

  

Design Control

25.

  

Process Change and Validations

26.

  

Material Control / Traceability

27.

  

Storage Requirements

28.

  

Inspection / Testing

29.

  

Lot Documentation / Quality Records

30.

  

Equipment Calibration

31.

  

Corrective and Preventative Actions

32.

  

Documentation and Record Retention

33.

  

Labeling/Printed Packaging Materials

34.

  

Packaging Components

35.

  

Sample Retention

36.

  

Regulatory Update Process

37.

  

Sub-contracting

38.

  

Transportation/Storage



--------------------------------------------------------------------------------

   

39.

  

Product Returns

   

40.

  

Sort / Rework

   

41.

  

Deviations

   

42.

  

Nonconforming or Rejected Material

   

43.

  

Device Complaint Handling

 

Attachments/Appendix



--------------------------------------------------------------------------------

EXHIBIT G

 

[form of Warrant Agreement]



--------------------------------------------------------------------------------

EXHIBIT H

 

[form of Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT I

 

***

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

EXHIBIT J

 

[form of press release]



--------------------------------------------------------------------------------

EXHIBIT K

Distribution Agreements

 

1. Comar Cardio Technology Type of Contract:    International Distribution
Agreement Products:    Medi-Jector Vision® (MJ7) Term of Contract:    *** from
May 1, 2000. May be renewed for successive *** periods upon mutual agreement.
Either party may terminate with 90 days’ notice. Field & Territory:    For the
insulin diabetes market in Italy. 2. Direct Trading Type of Contract:   
International Distribution Agreement Products:    Medi-Jector Choice® (MJ6B) –
Product discontinued Term of Contract:    *** from October 1, 1997.
Automatically renews for additional *** periods if not terminated at least 60
days prior to the anniversary date. Can be terminated by mutual agreement, or
upon 30 days’ notice following the anniversary date if revised quotas and
pricing cannot be agreed to. Field & Territory:    For the insulin diabetes
market in the Czech Republic. 3. Drugstore.com Type of Contract:    U.S.
Distribution/Vendor Agreement – Internet sales Products:    Medi-Jector Vision®
(MJ7). Term of Contract:    *** Field & Territory:    For the administration of
insulin in the U.S.

4. Diabetic Express (Care Services)

Type of Contract:    U.S. fulfillment and distribution services Products:   
Medi-Jector Vision® (MJ7) and all currently marketed replacement supplies Term
of Contract:    *** from March 14, 2001. Automatically renews for additional ***
periods until terminated. Either party may terminate with 30 days’ notice.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Field & Territory:    For the insulin diabetes market in the U.S. 5. SciGen Type
of Contract:    Non-Exclusive International Distribution Agreement Products:   
Medi-Jector Vision® (MJ7). Term of Contract:    *** from October 1, 2001. May be
renewed for successive *** periods upon mutual agreement.. Field & Territory:   
For the insulin diabetes market in Australia, Bangladesh, Brunei, Cambodia,
China, Hong Kong, India, Indonesia, Laos, Malaysia, Myanmar, New Zealand,
Pakistan, The Philippines, Singapore, South Korea, Thailand, Taiwan, and
Vietnam. 6. McKesson Corporation Type of Contract:    Buying Terms Regarding
Distribution of Product Products:    Medi-Jector Vision® (MJ7) Term of Contract:
   *** Field & Territory:    For the insulin diabetes market in the U.S.

 

--------------------------------------------------------------------------------

***-Denotes portions omitted pursuant to a request for confidentiality under
Rule 24b-2 of the Securities Exchange Act of 1934. A copy of this agreement with
the omitted information intact has been filed separately with the Securities and
Exchange Commission.



--------------------------------------------------------------------------------

Exhibit L

 

Notice Provision

 

Antares Pharma and Eli Lilly and Company have entered into an exclusive license
agreement for development and use of Antares Pharma’s needle-free drug delivery
technology in the fields of diabetes and obesity.